Exhibit 10.1

ASSET PURCHASE AGREEMENT



among


B.H.I.T., INC.
as Purchaser,



L.A. COLO, LLC
as Seller,


and



IRON RAIL GROUP, LLC,
as the Sole Member


Dated as of July 24, 2008


--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I DEFINITIONS
2
1.1
Definitions
2
1.2
Interpretation
10
ARTICLE II PURCHASE & SALE OF PURCHASED ASSETS
11
2.1
Purchased Assets
11
2.2
Excluded Assets
12
2.3
Assumed Liabilities
13
2.4
Retained Liabilities
13
2.5
Purchase Price; Payment of Purchase Price; Adjustment
15
2.6
Allocation of Purchase Price
17
2.7
Closing.
17
2.8
Transfer Taxes
17
2.9
Consents
18
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND THE MEMBER
18
3.1
Organization and Qualification
19
3.1.1
Capitalization
19
3.1.2
Subsidiaries
19
3.1.3
Articles of Organization and Operating Agreement
19
3.2
Authority Relative to this Agreement
19
3.3
No Conflict
20
3.4
Required Filings and Consents
20
3.5
Financial Statements
20
3.6
Absence of Undisclosed Liabilities
21
3.7
Accounts Receivable
21
3.8
Absence of Certain Changes or Events
21
3.9
Properties; Title.
22
3.10
Intellectual Property.
23
3.11
Contracts
25
3.12
Service Warranties
27
3.13
Permits
27
3.14
Compliance with Laws
27
3.15
Claims and Proceedings
27
3.16
Books and Records
28
3.17
Business Activity Restriction
28

 
i

--------------------------------------------------------------------------------




3.18
Major Customers and Suppliers
28
3.19
Employees; Labor Disputes.
29
3.20
Employee Benefits
30
3.21
No Finder
30
3.22
Affiliate Transactions
30
3.23
Certain Business Practices
31
3.24
Environmental Matters
31
3.25
Insurance
32
3.26
No Significant Items Excluded
33
3.27
Taxes and Tax Returns
33
3.28
Intentionally Omitted.
33
3.29
Bank Accounts
33
3.30
Inventory
33
3.31
Disclosure
34
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE MEMBER
34
4.1
Title; Agreements
34
4.2
Authority Relative To This Agreement
34
4.3
No Conflict
34
4.4
Consents
35
4.5
No Finder
35
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
35
5.1
Organization and Qualification
35
5.2
Authority Relative to this Agreement
35
5.3
No Conflict
36
5.4
Required Filings and Consents
36
5.5
SEC Reports.
36
5.6
No Finder.
36
5.7
Financial Capacity.
37
ARTICLE VI COVENANTS OF SELLER AND THE MEMBER PRIOR TO CLOSING DATE
37
6.1
Conduct of Business
37
6.2
Corporate Examinations and Investigations
38
6.3
Employment Matters
39
6.4
Consents, Filings and Authorizations; Efforts to Consummate
40
6.5
No Shop
40

 
ii

--------------------------------------------------------------------------------




6.6
Notices of Certain Events
40
6.7
Public Announcements
41
6.8
Confidentiality
41
6.9
Expenses
42
6.10
Supplements to Disclosure Schedules
42
6.11
Additional Information
42
6.12
Member Approval
43
6.13
Company Name
43
6.14
Financial Statements
43
ARTICLE VII CONDITIONS TO CLOSING
43
7.1
Conditions to the Obligations of Seller and Purchaser
43
7.2
Conditions to Obligations of Seller and the Member
44
7.3
Conditions to Obligations of Purchaser
45
ARTICLE VIII TERMINATION; EFFECT OF TERMINATION
47
8.1
Termination of Agreement
47
8.2
Effect of Termination; Right to Proceed.
48
ARTICLE IX POST-CLOSING COVENANTS
48
9.1
Non-Solicitation
48
9.2
Noncompetition
49
9.3
Claims Under Insurance Policies; Maintenance of Insurance Policies
49
9.4
Certain Transitional Matters
49
9.5
Further Assurances
50
9.6
Tax Matters
50
9.7
Accounts.
50
9.8
Assignment of Note.
51
ARTICLE X SURVIVAL; INDEMNIFICATION
51
10.1
Survival of Representations and Warranties
51
10.2
Indemnification by Seller and the Member
52
10.3
Indemnification by Purchaser
52
10.4
Limitation of Claims.
53
10.5
Notice of Claims
53
10.6
Opportunity to Defend Third Party Claims
54
10.7
Effect of Investigation
54
ARTICLE XI GENERAL
54
11.1
Notices
54
11.2
Severability; Parties in Interest
56
11.3
Assignment; Binding Effect; Benefit
56

 
iii

--------------------------------------------------------------------------------




11.4
Incorporation of Exhibits
56
11.5
Governing Law
57
11.6
Waiver of Jury Trial
57
11.7
Headings; Interpretation
57
11.8
Counterparts
57
11.9
Entire Agreement
57
11.10
Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies
57



iv

--------------------------------------------------------------------------------


 
EXHIBITS


Exhibit A
 
Form 8594
     
Exhibit B
 
Form of Assignment and Assumption Agreement
     
Exhibit C
 
Form of Bill of Sale
     
Exhibit D
 
Escrow Agreement
     
Exhibit E
 
Form of Note

 
i

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT is made as of July 24, 2008 by and among B.H.I.T.,
Inc., a Delaware corporation (“Purchaser”), L.A. Colo, LLC, a Delaware limited
liability company (the “Seller”) and Iron Rail Group, LLC, a Delaware limited
liability company (the “Member”).
 
RECITALS:


A. Seller engages in the business of building, repairing, maintaining and
rehabilitating railroad tracks and related railroad infrastructure (together
with all other business which is being conducted by Seller as of the date
hereof, the “Business”). Subject to the terms and conditions set forth herein,
Seller desires to sell, convey, transfer, assign and deliver to Purchaser, and
Purchaser desires to purchase and acquire from Seller, free and clear of all
Liens, all of Seller’s right, title and interest in and to all of the Purchased
Assets (the “Acquisition”).
 
B. In consideration of the direct and indirect benefits accruing to the Member
as the owner of all of the issued and outstanding membership interests of
Seller, the Member has agreed to be a Party to this Agreement and to make the
representations and warranties herein along with Seller in order to induce
Purchaser to enter into this Agreement, without which inducement Purchaser would
not have entered into this Agreement.
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
 
ARTICLE I DEFINITIONS
 
1.1 Definitions
 
As used herein, the following terms shall have the following meanings:
 
“Accounts Receivable” means: (i) all trade accounts receivable and other rights
to payment from customers of Seller and the full benefit of all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of services rendered to customers of
Seller; (ii) all other accounts or notes receivable of Seller and the full
benefit of all security for such accounts or notes; and (iii) any Claim, remedy
or other right related to any of the foregoing.
 
“Acquisition” shall have the meaning given to such term in the Recitals.
 
“Acquisition Proposal” shall have the meaning given to such term in Section 6.5.
 
“Affiliate” with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, such Person; provided
that, for purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, shall mean the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities or by contract
or otherwise.


--------------------------------------------------------------------------------



“Agreement” means this Asset Purchase Agreement.
 
“Asserted Liability” shall have the meaning given to such term in Section 10.5.
 
“Assets” means properties, rights, interests and assets of every kind, real,
personal or mixed, tangible and intangible, used or usable by Seller in the
Business.
 
“Assigned Contracts” shall have the meaning given to such term in Section
2.1(d).
 
“Assignment and Assumption Agreement” shall have the meaning given to such term
in Section 7.2(d)(iii).
 
“Assumed Liabilities” shall have the meaning given to such term in Section 2.3.
 
“Audited Statements” shall have the meaning given to such term in Section 3.5.
 
“Bankruptcy Exception” shall have the meaning given to such term in Section 3.2.
 
“Benefit Plans” means all employee benefit plans as defined in Section 3(3) of
ERISA and all other employee benefit arrangements, obligations, customs, or
practices (including but not limited to a payroll practice), whether or not
legally enforceable, to provide benefits, other than salary, as compensation for
services rendered, to current or former directors, officer, employees or agents
of Seller or an ERISA Affiliate, including, without limitation, employment
agreements, severance agreements, executive compensation arrangements, incentive
programs or arrangements, sick leave, vacation pay, severance pay policies,
plant closing benefits, salary continuation for disability, consulting or other
compensation arrangements, workers’ compensation, deferred compensation, bonus,
membership interest option or purchase, hospitalization, medical insurance, life
insurance, tuition reimbursement or scholarship programs, any plans providing
benefits or payments in the event of a change of control, change in ownership,
or sale of a substantial portion (including all or substantially all) of the
assets of any business of Seller, other than Multiemployer Plans, maintained by
Seller or an ERISA Affiliate or to which Seller or an ERISA Affiliate has
contributed or is or was obligated to make payments, in each case with respect
to any current or former employees, directors or agents of Seller or an ERISA
Affiliate in the six-year period before the date of this Agreement.
 
“Books and Records” shall have the meaning given to such term in Section 3.16.
 
“Broker” shall have the meaning given to such term in Section 3.21.
 
“Business” shall have the meaning given to such term in the Recitals.
 
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York City are authorized or obligated by applicable Law or
executive order to close or are otherwise generally closed.

3

--------------------------------------------------------------------------------



“Capital Expenditure” shall mean the purchase of any asset which would be
properly classified as a fixed asset on Seller’s financial statement in
accordance with GAAP.
 
“CERCLA” shall have the meaning given to such term in Section 3.24.
 
“Claim” shall have the meaning given to such term in Section 3.15.
 
“Closing” shall have the meaning given to such term in Section 2.7.
 
“Closing Balance Sheet” means a balance sheet of Seller, dated as of the close
of business on the date immediately preceding the Closing Date, prepared by
Purchaser in accordance with GAAP.


“Closing Date” shall have the meaning given to such term in Section 2.7.
 
“Closing Working Capital Calculation” shall have the meaning given to such term
in Section 2.5(b).
 
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time, and any successor thereto. Any reference herein to a specific section
or sections of the Code shall be deemed to include a reference to any
corresponding provision of future law.
 
“Confidential Information” shall have the meaning given to such term in Section
6.8(a).
 
“Contract” means all agreements, whether oral or written and whether express or
implied (whether legally binding or not), including, without limitation,
contracts, contract rights, promises, commitments, undertakings, customer
accounts, orders, leases, guarantees, warranties and representations, franchises
benefiting or relating to the Business or the ownership, construction,
development, maintenance, repair, management, use, occupancy, possession or
operation thereof, or the operation of any of the programs or services in
conjunction with the Business and all renewals, replacements and substitutions
therefor.
 
“Contract Consent” shall have the meaning given to such term in Section 2.10
 
“Damages” shall have the meaning given to such term in Section 10.2(a).
 
“Due Diligence Period” shall have the meaning given to such term in Section 6.2.
 
“Employee” means any individual employed by Seller in the conduct of the
Business as of the Closing Date.
 
“Environmental Law” means all foreign, federal, state and local laws, statutes,
codes, regulations, rules, ordinances, orders, standards, permits, licenses,
actions, policies, principles of common law (including but not limited to all
such principles under which claims may be alleged for any type of injury or
damage relating to contamination related to Hazardous Materials as defined
herein), and requirements (including consent decrees, judicial decisions,
administrative orders and self-implementing closure requirements) relating to
the protection, preservation or conservation of the environment and to public or
worker health and safety, all as amended, hereafter amended or reauthorized,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq., the
Emergency Planning and Community Right to Know Act, 42 U.S.C. § 11001 et seq.,
the Clean Air Act, 42 U.S.C. § 7401 et seq., the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq., the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq., the Safe Drinking Water Act, 42 U.S.C. § 300f et seq., and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.

4

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time, and any successor thereto.
 
“ERISA Affiliate” means any trade or business the employees of which, together
with the employees of Seller, are treated as employed by a single employer under
Section 414(b), (c), (m) or (o) of the Code.
 
“Exchange Act” shall have the meaning given to such term in Section 5.5.
 
“Excluded Contracts” shall mean the Timberline Software License Agreement.
 
“GAAP” means generally accepted accounting principles applied on a consistent
basis in effect on the date hereof as set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession of the
United States.
 
“Governmental Authority” shall mean:
 
(a) any international, foreign, provincial, United States, federal, state,
county, municipal or local government or governmental or quasi-governmental
organization or any component part (including, but not limited to, any officer,
official, branch, court, arbitration panel, agency, department, regulatory body,
authority, tribunal, commission, instrumentality or agency) of any government or
governmental or quasi-governmental organization,
 
(b) any Person with any regulatory power or authority or any governmental or
quasi-governmental power or authority (including, without limitation, any Person
with any power or authority to administer, assess, audit, calculate, collect,
impose, investigate, review or otherwise act with respect to any Tax or any
Tax-related matter), or
 
(c) any Person acting for or on behalf of any of the foregoing.
 
“Hazardous Materials” means (a) “hazardous substances,” as defined by CERCLA;
(b) “hazardous wastes,” as defined by RCRA; (c) petroleum or petroleum products,
including without limitation, crude oil or any fraction thereof which is liquid
at standard conditions of temperature and pressure; (d) any radioactive
material, including, without limitation, any source, special nuclear, or
by-product material, as defined in 42 U.S.C. §2011 et seq.; (e) asbestos or mold
in any form or condition; (f) polychlorinated biphenyls; (g) biomedical wastes;
and (h) any other material, substance or waste regarding which liabilities or
standards of conduct may be imposed under any Environmental and Safety
Requirement.

5

--------------------------------------------------------------------------------




“Indemnified Party” shall have the meaning given to such term in Section 10.5.
 
“Indemnifying Party” shall have the meaning given to such term in Section 10.5.
 
“Independent Accounting Firm” means an independent accounting firm of national
reputation (other than an accounting firm regularly used by Purchaser unless
otherwise agreed to by Seller) selected by Purchaser and reasonably acceptable
to Seller.
 
“Insurance Policies” shall have the meaning given to such term in Section 3.25.
 
“Intellectual Property” shall have the meaning given to such term in Section
3.10(a).
 
“Intellectual Property Rights” means collectively, rights under patent,
trademark, copyright, and trade secret laws, and any other intellectual
property, industrial, or proprietary rights worldwide, however designated,
including Moral Rights and similar rights.
 
“Inventory” means the consumable inventory of Seller, wherever located,
including, without limitation, all finished goods, works in progress, raw
materials, spare parts and all other materials and supplies to be used in or
consumed by Seller in the ordinary course of business.
 
“IRS” means the United States Internal Revenue Service, or any successor agency
thereto.
 
“Key Managers” means Terry Benton and Matt Crone, who are members of Seller’s
management team.
 
“Knowledge” means the actual knowledge of a particular fact or other matter
being possessed as of the pertinent date by Roy Dano and Frank W. Condurelis,
after due inquiry and reasonable investigation.
 
“Latest Balance Sheet” shall have the meaning given to such term in Section 3.6.
 
“Latest Balance Sheet Date” shall have the meaning given to such term in Section
3.6.
 
“Laws” means any Federal, state, foreign or local statute, law, ordinance,
regulation, rule, code, Order, other requirement or rule of law.
 
“Liability” means any direct or indirect indebtedness, liability, assessment,
expense, claim, loss, damage, deficiency, obligation or responsibility, known or
unknown, disputed or undisputed, joint or several, vested or unvested, executory
or not, fixed or unfixed, choate or inchoate, liquidated or unliquidated,
secured or unsecured, determinable or undeterminable, accrued or unaccrued,
absolute or not, actual or potential, contingent or otherwise (including any
liability under any guarantees, letters of credit, performance credits or with
respect to insurance loss accruals).

6

--------------------------------------------------------------------------------



“Licensed Intellectual Property” shall have the meaning given to such term in
Section 3.10(c).
 
“Lien” means any mortgage, lien (including mechanics, warehousemen, laborers and
landlords liens), claim, pledge, hypothecation, charge, community property
interest, condition, equitable interest, right-of-way, easement, encroachment,
security interest, preemptive right, right of first refusal or similar
restriction or right, option, judgment, title defect or encumbrance of any kind.
 
“Listed Contracts” shall have the meaning given to such term in Section 3.11(a).
 
“Major Customer” shall have the meaning given to such term in Section 3.18(a).
 
“Major Supplier” shall have the meaning given to such term in Section 3.18(b).
 
“Material Adverse Effect” means, with respect to Seller, any change in or effect
on the Business or the Assets that, individually or in the aggregate, is, or is
reasonably likely to be, materially adverse to the Business, Assets,
Liabilities, financial condition, or results of operations of the Seller, taken
as a whole.
 
“Member” shall have the meaning given to such term in the preamble of this
Agreement.
 
“Membership Interest” shall have the meaning given to such term in Section 2.5.
 
“Multiemployer Plan” means any multiemployer plan as defined in Section 3(37) of
ERISA or a plan subject to Section 413(b) and (c) of the Code, to which neither
Seller nor any ERISA Affiliate has contributed or is or was obligated to make
payments, in each case with respect to any current or former employees of Seller
or an ERISA Affiliate before the Closing Date.
 
“Multiple Employer Plan” means a Benefit Plan that is a multiple employer plan
subject to Sections 4063 and 4064 of ERISA or Section 413(c) of the Code.
 
“Orders” shall have the meaning given to such term in Section 3.14.
 
“Party” means the Seller, Purchaser or Member, individually, as the context so
requires, and the term “Parties” means collectively, Seller, Purchaser and the
Member.
 
“PCB’s” shall have the meaning given to such term in Section 3.24.
 
“Pension Plan” means a Benefit Plan that is an employee pension benefit plan as
defined in Section 3(2) of ERISA.
 
“Permits” means all Governmental Authorizations, permits, licenses, variances,
permissive uses, certificates, certificates of occupancy, certifications,
interim licenses, establishment registrations, easements, identification and
registration numbers, permits and other governmental authorizations of every
nature whatsoever.

7

--------------------------------------------------------------------------------



“Permitted Encumbrances” shall have the meaning given to such term in Section
3.9(a).
 
“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, limited liability partnership, syndicate, person
(including a “person” as defined in Section 13(d)(3) of the Exchange Act,
together with the rules and regulations promulgated thereunder), trust,
association, entity or Governmental Authority.
 
“Prepaid Expenses” as of any date shall mean payments made by Seller with
respect to the Purchased Assets or the Business, which constitute prepaid
expenses in accordance with GAAP.
 
“Purchased Assets” shall have the meaning given to such term in Section 2.1.
 
“Purchase Price” shall have the meaning given to such term in Section 2.5.
 
“Purchase Price Objection Notice” shall have the meaning given to such term in
Section 2.5(b).
 
“Purchase Price Resolution” shall have the meaning given to such term in Section
2.5(b).
 
“Purchaser” shall have the meaning given to such term in the preamble of this
Agreement.
 
“Purchaser Indemnitees” shall have the meaning given to such term in Section
10.2(a).
 
“Real Property Leases” shall have the meaning given to such term in Section
3.9(a).
 
“Representatives” means, with respect to any Party to this Agreement, such
Party’s directors, officers, Affiliates, employees, attorneys, accountants,
representatives, lenders, consultants, independent contractors and other agents.
 
“Retained Liabilities” shall have the meaning given to such term in Section 2.4.
 
“Reviewing Parties” shall have the meaning given to such term in Section 6.7.
 
“SEC” shall have the meaning given to such term in Section 5.5.
 
“SEC Reports” shall have the meaning given to such term in Section 5.5.
 
“Securities Act” shall have the meaning given to such term in Section 3.30.
 
“Security Right” means, with respect to any security, Membership Interest, any
option, warrant, subscription right, preemptive right, other right, proxy, put,
call, demand, plan, commitment, agreement, understanding or arrangement of any
kind relating to such security or Membership Interest, whether issued or
unissued, or any other security convertible into or exchangeable for any such
security or Membership Interest. “Security Right” includes any right relating to
issuance, sale, assignment, transfer, purchase, redemption, conversion,
exchange, registration or voting and includes rights conferred by statute, by
the issuer’s governing documents or by agreement.

8

--------------------------------------------------------------------------------



“Seller” shall have the meaning given to such term in the preamble of this
Agreement.
 
“Seller Debts” means: (i) money borrowed by Seller from any Person; (ii) any
indebtedness of Seller arising under leases required to be capitalized under
GAAP or evidenced by a note, bond, debenture or similar instrument; (iii) any
indebtedness of Seller arising under purchase money obligations or representing
the deferred purchase price of property and services (other than accounts
payable and current trade payables incurred in the ordinary course of the
Business); and (iv) any Liability of Seller under any guaranty, letter of
credit, performance credit or other agreement having the effect of insuring a
creditor against loss.
 
“Seller Financial Statements” shall have the meaning given to such term in 3.5.
 
“Seller Indemnitees” shall have the meaning given to such term in Section 10.3.
 
“Seller’s Properties” means any real property or facility currently leased or
operated by the Seller or previously owned, leased or operated by Seller.
 
“Seller’s Working Capital” means the excess of (i) Seller’s (a) Accounts
Receivable (but not Excluded Accounts Receivable), net of allowance for doubtful
accounts, plus (b) Inventory, net of a reserve for obsolescent, damaged, slow
moving or unmarketable inventory plus (c) Prepaid Expenses (other than Prepaid
Expenses included in the Excluded Assets) plus (d) cash and cash equivalents
plus (e) any other assets which would be classified as current assets in
accordance with GAAP over (ii) Seller’s (a) accounts payable plus (b) accrued
expenses plus (c) all other liabilities which would be classified as current
liabilities in accordance with GAAP, all as set forth on the Closing Balance
Sheet, but excluding from the calculation thereof any asset which is not being
assigned to Purchaser and any such liability which is not being assumed by
Purchaser.
 
“Software Programs” shall have the meaning given to such term in Section
3.10(e).
 
“Subsidiary” means, with respect to Seller, any corporation, partnership,
limited partnership, limited liability company, limited liability partnership,
joint venture or other legal entity of which Seller (either alone or through or
together with any other subsidiary) owns, directly or indirectly, a majority of
the stock or other equity interests.
 
“Tangible Personal Property” means all machinery, equipment, tools, furniture,
fixtures and equipment, computer hardware, supplies, materials, leasehold
improvements, automobiles, computing and telecommunications equipment and other
items of tangible personal property, of every kind owned or leased by Seller and
used in the Business (wherever located and whether or not carried on Seller’s
books), together with any express or implied warranty by the manufacturers or
sellers or lessors of any item or component part thereof, and all maintenance
records and other documents relating thereto.
 
“Taxes” means: (i) any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind, imposed by any Governmental Authority or taxing
authority, including taxes or other charges on, measured by, or with respect to
income, franchise, windfall or other profits, gross receipts, property, sales,
use, membership interest, payroll, employment, social security, workers’
compensation, unemployment compensation or net worth; taxes or other charges in
the nature of excise, withholding, ad valorem, stamp, transfer, value-added or
gains taxes; license, registration and documentation fees; and customers’
duties, tariffs and similar charges; (ii)  any Liability for the payment of any
amounts of the type described in clause (i) above as a result of being a member
of an affiliated, combined, consolidated or unitary group for any Taxable
period; (iii) any Liability for the payment of amounts of the type described in
clauses (i) or (ii) above as a result of being a transferee of, or a successor
in interest to, any Person or as a result of an express or implied obligation to
indemnify any Person; and (iv) any and all interest, penalties, additions to tax
and additional amounts imposed in connection with or with respect to any amounts
described in clauses (i), (ii) or (iii) above.

9

--------------------------------------------------------------------------------



“Tax Return” means any return, report, statement, form or other documentation
(including any additional or supporting material and any amendments or
supplements) filed or maintained, or required to be filed or maintained, with
respect to or in connection with the calculation, determination, assessment or
collection of any Taxes.
 
“Transaction Documents” means, collectively, this Agreement and each of the
other agreements and instruments to be executed and delivered by all or some of
the Parties in connection with the consummation of the Acquisition.
 
“Unaudited Statements” shall have the meaning given to such term in Section
7.3(e)(xi).
 
“VEBA” means an association that is or is intended to be a voluntary employees’
beneficiary association under Section 501(c)(9), whose members include current
or former employees of Seller or an ERISA Affiliate in the six-year period
before the date of this Agreement.
 
“Welfare Plan” means a Benefit Plan that is an employee welfare benefit plan as
defined in Section 3(1) of ERISA.
 
“Working Capital Adjustment Amount” shall have the meaning given to that term in
Section 2.5(b).
 
“Working Capital Target” shall have the meaning given to that term in Section
2.5(b).
 
1.2 Interpretation
 
Unless the context otherwise requires, the terms defined in Section 1.1 shall
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms defined
herein. All accounting terms defined in Section 1.1, and those accounting terms
used in this Agreement not defined in Section 1.1, except as otherwise expressly
provided herein, shall have the meanings customarily given thereto in accordance
with GAAP. When a reference is made in this Agreement to Sections, such
reference shall be to a Section of this Agreement unless otherwise indicated.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

10

--------------------------------------------------------------------------------



ARTICLE II PURCHASE & SALE OF PURCHASED ASSETS
 
2.1 Purchased Assets
 
Upon the terms and subject to the conditions of this Agreement and in reliance
upon the representations, warranties, covenants and agreements of Seller and the
Member contained herein, at the Closing, Seller shall sell, convey, transfer,
assign and deliver to Purchaser, and Purchaser shall purchase and acquire from
Seller, free and clear of all Liens other than the Permitted Encumbrances, all
of Seller’s right, title and interest in and to all of the Assets which Seller
owns or in which Seller has any right, title or interest, other than the
Excluded Assets (collectively, the “Purchased Assets”), including, without
limitation:
 
(a) All Tangible Personal Property;
 
(b) All Accounts Receivable that are not Excluded Accounts Receivable;
 
(c) Cash or cash equivalents;
 
(d) All Contracts that are not Excluded Contracts (the “Assigned Contracts”);
 
(e) All Permits relating to the acquisition or ownership of the Purchased Assets
or the operation of the Business;
 
(f) All data, records, files, manuals, blueprints and other documentation
related to Seller, the Purchased Assets and the operation of the Business
including without limitation: (i) client files and records; (ii) sales promotion
materials, creative materials, art work, photographs, public relations and
advertising material, studies, reports, correspondence and other similar
documents and records used in the Business, whether in electronic form or
otherwise; (iii) all client, customer and supplier lists, telephone numbers and
electronic mail addresses with respect to past, present or prospective clients,
customers and suppliers; (iv) all accounting and tax books, ledgers and records
and other financial records relating to the Business and the Purchased Assets;
(v) all sales and credit records, catalogs and brochures relating to the
Business, and purchasing records and records relating to suppliers; and (vi)
subject to applicable Law, copies of all personnel records of all Persons who
immediately prior to the Closing Date were Employees (whether part or full
time); provided, that, Seller shall be entitled to keep a copy of all such
materials set forth in (i) through (vi) above solely, to the extent necessary,
for use by its legal and tax advisors;
 
(g) All Intellectual Property owned or used in connection with the Purchased
Assets or the Business;
 
(h) All policies and procedures, methods of delivery of services, trade secrets,
disks, drawings and specifications, market studies, consultants’ reports,
prototypes, and all similar property of any nature, tangible or intangible, used
in connection with the Business;
 
(i) All goodwill incident to the Business, including the value of the name(s)
associated with the Business which are transferred to Purchaser hereunder and
the value of good customer relations;

11

--------------------------------------------------------------------------------



(j) All computers, Software Programs, automation systems, accounting systems,
master disks of source codes, and other proprietary information owned or
licensed, whether for general business usage (e.g., accounting, word processing,
graphics, spreadsheet analysis, etc.), or specific, unique-to-the-business
usage, and all computer operating, security or programming software, owned or
licensed and used in the operation of the Business;
 
(k) All Prepaid Expenses and security deposits;
 
(l) All amounts reserved on Seller’s books and records in connection with any
Assumed Liabilities;
 
(m) All Insurance Policies and insurance benefits relating to the Purchased
Assets or the Business; and
 
(n) All other intangible assets (including all Claims, contract rights and
warranty and product liability claims against third parties) relating to the
Purchased Assets or the Business.
 
2.2 Excluded Assets
 
Notwithstanding anything to the contrary contained in Section 2.1 or elsewhere
in this Agreement, the following Assets (collectively, the “Excluded Assets”)
shall not be part of the sale and purchase contemplated hereunder, are excluded
from the Purchased Assets, and shall remain the property of Seller after the
Closing:
 
(a) All minute books, membership interest records and limited liability company
seals of Seller provided, however, that Purchaser shall have access to such
books and records as is reasonably necessary after Closing during regular
business hours and upon reasonable notice;
 
(b) All Accounts Receivable for completed projects or the pro rata portion of
projects that have been completed as of the Closing Date as set forth on
Schedule 2.2(b) hereto (the “Excluded Accounts Receivable”);
 
(c) The membership interests of Seller held in treasury;
 
(d) The consideration paid to Seller pursuant to this Agreement;
 
(e) Originals of all personnel records and other records that Seller is required
by Law to retain in its possession and copies of all such documents set forth in
Section 2.1(f)(i)-(vi);
 
(e) All railroad and other tax credits due Seller or accruing to its benefit, if
any, for matters occurring on or prior to the Closing Date;
 
(f) The Excluded Contracts;

12

--------------------------------------------------------------------------------



(g) All claims, causes of action, choses in action, rights of recovery and
rights of recoupment or set-off of any kind in favor of Seller or pertaining to,
or arising out of, the Purchased Assets or relating to the Assumed Liabilities
prior to the Closing Date;
 
(h) All insurance benefits under insurance policies of or for the benefit of
Seller, including rights and proceeds, arising from or relating to the Purchased
Assets or the Assumed Liabilities prior to the Closing Date; and
 
(i) All retainers set forth on Schedule 2.2(i).

 
2.3 Assumed Liabilities
 
Except for the Assumed Liabilities, (i) Seller shall transfer the Purchased
Assets to Purchaser on the Closing Date free and clear of all Liabilities and
all Liens, other than Permitted Encumbrances, and (ii) Purchaser shall not, by
virtue of its purchase of the Purchased Assets, assume or become responsible for
any Liabilities of Seller or any other Person. Upon and subject to the terms,
conditions, representations and warranties of Seller and the Member contained
herein, and subject to Section 2.4, Purchaser hereby assumes and agrees to pay,
perform, and discharge when due only the following (collectively referred to
hereinafter as the “Assumed Liabilities”):
 
(a) the Liabilities of Seller under the Assigned Contracts that, by the terms of
such Contracts, arise after the Closing, relate to periods following the Closing
and are to be observed, paid, performed or discharged, as the case may be, in
each case at any time after the Closing Date; and
 
(b) the Liabilities accrued on the Books and Records on the Closing Date as set
forth on Schedule 2.3, to the extent such liabilities arose in the ordinary
course of business, including accrued payroll liabilities of Seller (the
“Accrued Liabilities”).
 
2.4 Retained Liabilities
 
Except for the Assumed Liabilities, Purchaser shall not assume, and shall have
no Liability for, any Liabilities, Taxes or Contracts of Seller or the Member of
any kind, character or description, whether known or unknown, accrued, absolute,
contingent or otherwise, it being understood that Purchaser is expressly
disclaiming any express or implied assumption of any Liabilities other than the
Assumed Liabilities. Notwithstanding Section 2.3 or any other provision
contained herein, and regardless of whether any of the following may be
disclosed to Purchaser or any of its Representatives or otherwise or whether
Purchaser or any of its Representatives may have actual knowledge of the same,
Purchaser shall not assume, and Seller shall pay, perform, and discharge when
due and remain exclusively liable for the following (collectively, the “Retained
Liabilities”):
 
(a) any Liability that is not an Assumed Liability;
 
(b) any Liability of Seller with respect to the Excluded Assets;

13

--------------------------------------------------------------------------------



(c) any Liability for or with respect to (i) any Taxes arising from or
attributable to the operation of the Business or the ownership of any of the
Assets prior to the Closing; (ii) any Taxes imposed on Seller or any Member as a
result of the consummation of the Acquisition and the other transactions
contemplated hereby; and (iii) any Taxes required to have been withheld;
 
(d) any Liability of Seller, its Affiliates or ERISA Affiliates under the
Benefit Plans, other than accrued liabilities arising in the ordinary course of
business;
 
(e) any Liability of Seller for Claims covered by Seller’s Insurance Policies
arising out of any act or omission occurring or state of facts existing prior to
the Closing, including without limitation, warranty claims, workers’
compensation (including Claims made in respect of any period during which Seller
was a self-insurer), general liability, fire and property insurance policies,
and any Liability of Seller for premiums which may be due or are payable under
any such insurance policy;
 
(f) any Liability under any Assigned Contract which arises after the Closing
Date but which arises out of or relates to any actual or alleged breach of such
Contract occurring prior to the Closing Date;
 
(g) any Liability relating to dividends, distributions, redemptions, or Security
Rights with respect to any security or Membership Interest of Seller;
 
(h) any Liability arising out of any transaction affecting Seller or Member, or
obligations incurred by Seller or Member, after Closing;
 
(i) any Liability against which Seller is otherwise indemnified;
 
(j) any Liability of Seller to the Member or any Affiliate of Seller or the
Member, including family members;
 
(k) any Liability to employees of Seller, including Liabilities under any
employment, severance, retention or termination agreement with any Member or any
other employee of Seller or any of its Affiliates, other than liabilities for
compensation and benefits incurred in the ordinary course of the Business;
 
(l) any Liability arising out of or relating to any employee grievance with
Seller whether or not the affected employees are hired by Purchaser;
 
(m) any Liability to distribute to the Member or otherwise apply all or any part
of the Purchase Price;
 
(n) any Liability arising out of any Claims pending as of the Closing;
 
(o) any Liability arising out of any Claims commenced after the Closing and
arising out of, or relating to, any occurrence or event which happened prior to
the Closing;

14

--------------------------------------------------------------------------------



(p) any Liability arising out of or resulting from Seller’s non-compliance with
any Law; or
 
(q) any Liability of Seller or the Member under this Agreement or any other
document executed in connection with the Acquisition, including expenses or fees
incident to or arising out of the negotiation, preparation, approval or
authorization of this Agreement and the consummation of the Acquisition.
 
2.5 Purchase Price; Payment of Purchase Price; Adjustment
 
(a) The aggregate consideration for the Purchased Assets shall be as follows
(collectively, the “Purchase Price”):
 
(i) Thirteen Million Nine-Hundred Forty Thousand Dollars ($13,940,000) in cash;
 
(ii) Sixty Thousand Dollars ($60,000) in cash, which has been deposited into
escrow (the “Escrowed Amount”) in accordance with the terms of that certain
escrow agreement dated April 18, 2008 by and among Purchaser, Seller and Kohrman
Jackson & Krantz, P.L.L., a copy of which is attached hereto as Exhibit D (the
“Escrow Agreement”);


(iii) a subordinated promissory note in substantially the form attached hereto
as Exhibit E, having a principal amount of One Million Dollars ($1,000,000),
bearing an interest rate of eight percent (8%) per annum (the “Note”); and


(iv) the assumption of the Assumed Liabilities; provided, however;
 
(v) Purchaser may elect to decrease the cash payment required by Section
2.5(a)(i) to Thirteen Million Four-Hundred Forty Thousand Dollars ($13,440,000)
and increase the amount of the Note to One Million Five-Hundred Thousand Dollars
($1,500,000) if, and only if, the Closing does not occur before September 30,
2008.
 
(b) The Purchase Price shall be (i) decreased on a dollar-for-dollar basis by
the Accrued Liabilities (excluding any Accrued Liabilities included in the
definition of Seller’s Working Capital), (ii) increased on a dollar-for-dollar
basis up to $200,000 for one half of Capital Expenditures made by Seller from
October 4, 2007 through the Closing Date and set forth on attached Schedule
2.5(b), (iii) increased by any remaining amounts of holdbacks, deposits, or
bonds currently benefiting the Seller for jobs not completed by the Closing Date
which are assigned to Purchaser and set forth on attached Schedule 2.5(b), (iv) 
increased by $25,900 for the amount previously paid by Seller to perform an
audit of Seller as of September 30, 2007, and (v) increased or decreased, as the
case may be, on a dollar-for-dollar basis, to the extent that Seller’s Working
Capital on the Closing Date exceeds or is less than $500,000 (such amount being
hereinafter referred to as the “Working Capital Target” and the increase or
decrease in the Purchase Price being hereinafter referred to as the “Working
Capital Adjustment Amount”). The Working Capital Adjustment Amount shall be
determined and paid as follows:
 
(i) Seller shall provide to Purchaser a preliminary closing date balance sheet
as of a date not earlier than three business days prior to the Closing Date and,
at the Closing, the Purchase Price will be increased or decreased, as the case
may be, by the Working Capital Adjustment Amount calculated on the basis of such
preliminary closing date balance sheet (the “Preliminary Working Capital
Adjustment Amount”).

15

--------------------------------------------------------------------------------



(ii) As soon as practicable, and in any event within one hundred and twenty
(120) days following the Closing, Purchaser shall prepare and deliver to Seller
the Closing Balance Sheet, a calculation of Seller’s Working Capital on the
Closing Date based on such Closing Balance Sheet (the “Closing Working Capital
Calculation”) and all work papers and back-up materials relating thereto. The
Closing Balance Sheet and the Closing Working Capital Calculation shall be
conclusive and binding on the parties hereto unless Seller gives written notice
of any objections thereto setting forth in reasonable detail the amounts in
dispute and the basis for such dispute (a “Purchase Price Objection Notice”) to
Purchaser within thirty (30) days after its receipt of the Closing Balance Sheet
and the Closing Working Capital Calculation. If Seller delivers a Purchase Price
Objection Notice as provided above, the Parties shall attempt in good faith to
resolve such dispute, and any resolution by them as to any disputed amounts
shall be final, binding and conclusive on the Parties. If the Parties are unable
to resolve, despite good faith negotiations, all disputes reflected in the
Purchase Price Objection Notice within thirty (30) days thereafter (the
“Purchase Price Resolution Period”), then the Parties will, within ten (10) days
after the expiration of the Purchase Price Resolution Period, submit any such
unresolved dispute to the Independent Accounting Firm. Purchaser and Seller
shall provide to the Independent Accounting Firm all work papers and back-up
materials relating to the unresolved disputes requested by the Independent
Accounting Firm to the extent available to Purchaser or its Representatives or
Seller or its Representatives. Purchaser and Seller shall be afforded the
opportunity to present to the Independent Accounting Firm any material related
to the unresolved disputes and to discuss the issues with the Independent
Accounting Firm. The determination by the Independent Accounting Firm, as set
forth in a notice to be delivered to Purchaser and Seller within thirty (30)
days after the submission of the unresolved disputes to the Independent
Accounting Firm, shall be final, binding and conclusive on the Parties. The fees
and expenses of the Independent Accounting Firm shall be split equally between
Seller and Purchaser. Seller’s Working Capital reflected in the Closing Working
Capital Calculation, as revised to reflect the resolution of any and all
disputes by the Parties and/or the Independent Accounting Firm, shall be deemed
to be Seller’s Working Capital and the difference between Seller’s Working
Capital and the Working Capital Target shall be the final Working Capital
Adjustment Amount.
 
(iii) If the final Working Capital Adjustment Amount is greater than the
Preliminary Working Capital Adjustment Amount, Purchaser shall pay to Seller the
difference between the final Working Capital Adjustment Amount and the
Preliminary Working Capital Adjustment Amount (such difference being the “Final
Adjustment Amount”) by wire transfer of immediately available funds to a bank
account designated by Seller. If the final Working Capital Adjustment Amount is
less than the Preliminary Working Capital Adjustment Amount, Seller and/or the
Member shall pay to Purchaser the Final Adjustment Amount by wire transfer of
immediately available funds to a bank account designated by Purchaser. Any Final
Adjustment Amount shall be paid within five Business Days after the calculation
of the Closing Working Capital becomes binding and conclusive on the Parties.
 
(c) The cash portion of the Purchase Price (excluding the Escrowed Amount), as
adjusted in accordance with Section 2.5(b)(i), shall be paid by Purchaser at the
Closing via wire transfer of immediately available funds to an account specified
by Seller.

16

--------------------------------------------------------------------------------



(d) The Escrowed Amount shall be paid at Closing in accordance with the terms of
the Escrow Agreement.
 
(e) The Note shall be executed and delivered to Seller at Closing.
 
(f) The Final Adjustment Amount shall be paid in accordance with Section
2.5(b)(iii).
 
2.6 Allocation of Purchase Price
 
The Purchase Price shall be allocated as set forth on Schedule 2.6. Purchaser
and Seller agree to reflect such allocation on IRS Form 8594: Asset Acquisition
Statement under Section 1060, including any required amendments or supplements
thereto (“Form 8594”), in the form attached hereto as Exhibit A. Form 8594 shall
be prepared jointly by Purchaser and Seller and shall be signed by the Parties
on the Closing Date and timely filed by them. The Parties hereto further agree
that: (i) the agreed upon allocation of Purchase Price shall be used in filing
all required forms under Section 1060 of the Code and all Tax Returns; and
(ii) they will report the transactions contemplated by this Agreement for Tax
purposes in a manner consistent with such allocation.
 
2.7 Closing. 
 
(a) The consummation of the purchase and sale of the Purchased Assets in
accordance with this Agreement (the “Closing”) shall take place at 10:00 a.m.,
local time, at the offices of Kohrman Jackson & Krantz PLL, 1375 East Ninth
Street, One Cleveland Center, 20th Floor, Cleveland, Ohio 44114-1793, on the
later to occur of: (i) August 30, 2008 (or September 30, 2008 if extended
pursuant to Section 8.1(a) below); or (ii) the third Business Day after all of
the conditions precedent to Closing hereunder shall have been satisfied or
waived, or at such other time and place as the Parties shall agree in writing.
The date of the Closing shall be referred to as the “Closing Date.” The Parties
hereby agree to deliver at the Closing such documents, certificates of officers
and other instruments as are set forth in Article VII hereof and as may
reasonably be required to effect the transfer by Seller of the Purchased Assets
pursuant to and as contemplated by this Agreement and to consummate the
Acquisition. All events which shall occur at the Closing shall be deemed to
occur simultaneously.
 
(b) Subject to satisfaction or waiver by the relevant party of the relevant
conditions to Closing, at the Closing, (i) the cash portion of the Purchase
Price (as adjusted pursuant to Section 2.5(b)) shall be paid by Purchaser in
accordance with Section 2.5(c); and (ii) the Purchased Assets and Assumed
Liabilities shall be transferred by Seller to Purchaser.
 
2.8 Transfer Taxes
 
All sales and use taxes, documentary, state, county and local transfer taxes and
recording taxes arising as a result of the Acquisition shall be paid by the
Purchaser.

17

--------------------------------------------------------------------------------



2.9 Consents
 
Seller shall promptly request and use its commercially reasonable efforts to
obtain consent to the assignment to Purchaser of all Assumed Contracts requiring
consent (collectively, the “Contract Consents”). If any Contract Consent is not
obtained, such Assumed Contract shall not be assigned to Purchaser. Seller
shall, to the extent practicable, keep the relevant Assumed Contract in effect
through its remaining term (with no obligation to renew) and give Purchaser the
full and exclusive rights and benefits of such Assumed Contract to the same
extent as if it had not been excluded from the Assets and as if Purchaser was
directly a party thereto (including, without limitation, promptly remitting or
causing to be remitted to Purchaser all payments, and forwarding or causing to
be forwarded to Purchaser all deliverables, correspondence, goods, invoices,
claims, information, requests or any other materials received by Seller from any
other parties to each such Assumed Contract), and Purchaser shall perform the
obligations under such Assumed Contract on behalf of Seller to the extent set
forth in such Assumed Contract as if such Assumed Contract had been assigned to
Purchaser. In addition, Seller shall not enter into, or negotiate to enter into,
any amendment, extension, termination, modification, cancellation, assignment,
transfer or renewal of any such Assumed Contract, or grant any waiver
thereunder, or compromise or settle any amount receivable or payable arising
thereunder, without the prior written consent (not to be unreasonably withheld)
or at the written instruction of Purchaser; provided, that, in no event shall
Seller be obligated to extend or renew any such Assumed Contract. In addition,
Seller shall cooperate with Purchaser to take such actions as may be reasonably
requested by Purchaser to enforce each such Assumed Contract for the benefit of
Purchaser, including, without limitation, enforcement of rights arising out of
breach or cancellation of any such Assumed Contract and shall take such other
actions in respect of any such Assumed Contract as Purchaser may reasonably
request, in any such case at Purchaser’s expense. If after the Closing Date such
Contract Consent is obtained, Purchaser shall assume such Assumed Contract as of
the date of such Contract Consent. Nothing in this Agreement shall be construed
as an attempt to assign any agreement or other instrument that is by its terms
nonassignable without the consent of the other party thereto. In the event that
a party to any Contract deems the performance by the Purchaser, but not the
assignment to Purchaser, to be a default under such Contract, this alleged
breach shall not be deemed a breach of any representation, warranty, covenant,
or other term or provision of this Agreement by the Seller. In addition, with
respect to the performance and surety bonds of Seller with respect to certain
Assigned Contracts, it has advised Purchaser that Purchaser can not take over
such performance or surety bonds of Seller and, to the extent Purchaser wishes
to maintain such Assigned Contracts, it has been advised that it needs to obtain
new bonds. Seller shall terminate its existing surety and performance bonds and
Purchaser shall obtain appropriate replacement bonds at Closing. The parties
agree to cooperate with one another in good faith to ensure a smooth transition
relating to the surety and performance bonds.
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND THE MEMBER
 
As an inducement to Purchaser to enter into this Agreement and to consummate the
Acquisition, Seller and the Member, jointly and severally, represent and warrant
to Purchaser that each of the following representations and warranties is true
and correct as of the date hereof and will be true as of the Closing Date (as if
each such representation and warranty was remade on the Closing Date).

18

--------------------------------------------------------------------------------



3.1 Organization and Qualification
 
Seller is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
power and authority, limited liability company or otherwise, to own, lease and
operate its properties and to carry on the Business as it is now being
conducted. Seller is duly qualified or licensed to do business, and is in good
standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of the Business makes such qualification
or licensing necessary.
 
3.1.1 Capitalization
 
As of the date hereof, all of the membership interests of the Seller (the
“Seller Membership Interests”) issued and outstanding are validly issued, fully
paid and nonassessable and are owned beneficially and of record by the Member.
There are no other equity securities of Seller issued or outstanding. There are
no preemptive rights, options, warrants, membership interest appreciation rights
(or other securities that have their value tied to any other securities of
Seller), or other Security Rights, agreements, arrangements or commitments of
any character to which Seller is a party or by which Seller is bound relating to
the issued or unissued equity interests of Seller or obligating Seller to issue
or sell any membership interests, or other equity interests in, Seller. There
are no outstanding contractual obligations of Seller to repurchase, redeem or
otherwise acquire any Seller Membership Interests. There are no outstanding
contractual obligations of Seller to provide funds to, or make any investment
(in the form of a loan, capital contribution or otherwise) in, any entity or
Person.
 
3.1.2 Subsidiaries
 
Seller does not own or have an interest in any Subsidiaries.
 
3.1.3 Articles of Organization and Operating Agreement
 
The copies of Seller’s Articles of Organization and operating agreement
previously provided to Purchaser by Seller are true, complete and correct copies
thereof. Such Articles of Organization and operating agreement are in full force
and effect. Seller is not in violation of any of the provisions of its Articles
of Organization or operating agreement.
 
3.2 Authority Relative to this Agreement
 
Seller has all necessary power and authority to execute and deliver this
Agreement and the other Transaction Documents to which it is a party, to perform
its obligations hereunder and to consummate the Acquisition. The execution and
delivery of this Agreement and the other Transaction Documents by Seller and the
consummation by Seller of the Acquisition have been duly and validly authorized
by all necessary limited litability company action, and no other proceedings on
the part of Seller are necessary to authorize this Agreement or to consummate
the Acquisition. This Agreement and the other Transaction Documents have been or
will be duly executed and delivered by Seller and each constitutes a legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, subject to the effect of any applicable bankruptcy, moratorium,
insolvency, reorganization or other similar law affecting the enforceability of
creditors’ rights generally and to the effect of general principles of equity
which may limit the availability of remedies (whether in a proceeding at Law or
in equity) (the “Bankruptcy Exception”).

19

--------------------------------------------------------------------------------



3.3 No Conflict
 
Except as set forth on Schedule 3.3, the execution and delivery of this
Agreement by Seller does not, and the performance by Seller of its obligations
hereunder and the consummation of the Acquisition will not: (i) violate any
provision of the Articles of Organization or operating agreement of Seller or
any resolutions adopted by the managers or members of Seller; (ii) assuming that
all filings and notifications described in Section 3.4 have been made, conflict
with or violate any Law or Order applicable to Seller or by which any of the
Purchased Assets or Seller is bound or affected, except where such conflict or
violation would not have a Material Adverse Effect; or (iii) result in any
breach of or constitute a default (or an event which with the giving of notice
or lapse of time or both could reasonably be expected to become a default)
under, or give to others any right of termination, amendment, acceleration or
cancellation of, or result in the creation of a Lien on any of the Purchased
Assets or Seller pursuant to, any note, bond, mortgage, indenture, Contract,
agreement, lease, license, permit, franchise or other instrument or obligation.
 
3.4 Required Filings and Consents
 
To the Knowledge of Seller, the execution and delivery of this Agreement by
Seller does not, and the performance by Seller of its obligations hereunder and
the consummation of the Acquisition will not, require any consent, approval,
authorization or permit of, or filing by Seller with or notification by Seller
to, any Governmental Authority or any other Person, except for the consents,
approvals, authorizations, declarations or rulings set forth on Schedule 3.4.
 
3.5 Financial Statements
 
Seller has previously furnished to Purchaser true and complete copies of:
(i) audited consolidated financial statements of Member (“Parent”), Seller’s
direct parent, and Seller at and for the fiscal years ended December 31, 2006
and December 31, 2007 prepared by Horne LLP (the “Audited Statements”); (ii)
Seller’s unaudited financial statements at and for the six month period ended
June 30, 2008 (the “Unaudited Statements” and, together with the Audited
Statements, the “Seller Financial Statements”); and (iii) all management letters
and attorney response letters issued in connection with the Seller Financial
Statements. The Seller Financial Statements have been prepared in accordance
with GAAP, consistently applied. Each of the Seller Financial Statements
presents fairly the financial position of Seller as of the applicable date and
the results of operations for the period then ended. Each balance sheet
contained in the Seller Financial Statements fully sets forth all Assets and
Liabilities of Seller existing as of the applicable date which, under GAAP,
should be set forth therein, and each statement of profit and loss contained
therein sets forth the items of income and expense of Seller which should appear
therein under GAAP. The Seller Financial Statements have been prepared in a
manner consistent with Seller’s and Parent’s past practices and present fairly
the financial position of Seller as of the applicable date and results of
operations for the period then ended, all in accordance with GAAP, subject to
the absence of statements of retained earnings and cash flows, the absence of
footnote disclosures and subject to normal year end adjustments for interim
financial statements.

20

--------------------------------------------------------------------------------



3.6 Absence of Undisclosed Liabilities
 
Except as and to the extent reflected in the balance sheets included in the
Seller Financial Statements (the “Latest Balance Sheet”) and as otherwise set
forth in this Agreement, Seller did not have, as of June 30, 2008 (the “Latest
Balance Sheet Date”), any Liabilities (other than obligations of continued
performance under Contracts and other commitments and arrangements entered into
in the ordinary course of the Business), and except as described on Schedule
3.6, Seller has not incurred any Liabilities since the Latest Balance Sheet
Date, except: (i) current Liabilities for trade or business obligations incurred
in the ordinary course of the Business and consistent with past practice; and
(ii) obligations of continued performance under Contracts and other commitments
and arrangements entered into in the ordinary course of the Business. All Seller
Debts are listed on the Latest Balance Sheet.
 
3.7 Accounts Receivable
 
Except to the extent of the amount of the reserve for doubtful accounts
reflected in the Latest Balance Sheet or as set forth on Schedule 3.7, all
Accounts Receivable of Seller reflected therein and all Accounts Receivable that
have arisen since the Latest Balance Sheet Date (except Accounts Receivable that
have been collected since such date) are valid and enforceable claims, and
constitute bona fide Accounts Receivable resulting from the sale of goods and
services in the ordinary course of the Business. To the Knowledge of Seller, the
Accounts Receivable are not subject to any valid defense, offsets, returns,
allowances or credits of any kind, and neither Seller nor Member has any reason
to believe the Accounts Receivable are not fully collectible within sixty (60)
days of the due date. Except for the Accounts Receivable, Seller has not made
any loan or advance to any Person.
 
3.8 Absence of Certain Changes or Events
 
Since the Latest Balance Sheet Date, except as contemplated by this Agreement or
disclosed on Schedule 3.8, Seller has conducted the Business in the ordinary
course consistent with past practice and there has not been:
 
(a) Any materially adverse change in the Business, or any event, occurrence or
circumstance that could reasonably be expected to cause a Material Adverse
Effect;
 
(b) Any event that could reasonably be expected to prevent or delay the
performance of Seller’s obligations pursuant to this Agreement and the
consummation of the Acquisition;
 
(c) Any change by Seller in its accounting methods, principles or practices;
 
(d) Any redemption, purchase or other acquisition of any of Seller’s securities;

21

--------------------------------------------------------------------------------



(e) Except for changes in the ordinary course of the Business consistent with
past practice, any increase or material modification in the compensation or
benefits or establishment of any bonus, insurance, severance, deferred
compensation, pension, retirement, profit sharing, option (including the
granting of membership interest options, membership interest appreciation
rights, performance awards or restricted membership interest awards), membership
interest purchase or other employee benefit plan, or any other increase in the
compensation payable or to become payable to any employees, officers, managers
consultants or directors of Seller;
 
(f) Any issuance or sale of any membership interests, notes, bonds or other
securities or any option, warrant or other right to acquire the same;
 
(g) Any amendment to Seller’s Articles of Organization or operating agreement;
 
(h) Any damage, destruction or other casualty loss (whether or not covered by
insurance), condemnation or other taking affecting the Purchased Assets;
 
(i) Any incurrence of any Liability (absolute or contingent), except for current
Liabilities incurred in the ordinary course of the Business in accordance with
past practice;
 
(j) Any transaction with respect to the purchase, acquisition, lease, sale,
disposition or transfer of any Purchased Assets or to any Capital Expenditure
(in each case, other than in the ordinary course of the Business in accordance
with past practice) or creation of any Lien on any of the Purchased Assets;
 
(k) Any failure to maintain the Purchased Assets consistent with past practices
in a manner consistent with other companies in the Business;
 
(l) Any material modification, termination, waiver, amendment or other
alteration or change in the terms or provisions of any Permit that may
reasonably be expected to have a Material Adverse Effect on the Business or any
Material Contract;
 
(m) Any discharge or satisfaction of any Lien, or payment of any material
Liabilities, other than in the ordinary course of the Business consistent with
past practice, or failure to pay or discharge when due any Liabilities, the
failure to pay or discharge of which has caused or will cause any actual damage
or risk of loss to Seller; or
 
(n) Any Contract by Seller to do any of the foregoing.
 
3.9 Properties; Title.
 
(a) Seller does not own any real property. The leasehold estates described on
Schedule 3.9(a) are all of the leasehold estates under which Seller is a lessee
(or sublessee) of any real property or interest therein (collectively, the “Real
Property Leases”). No proceeding is pending or, to Seller’s Knowledge,
threatened for the taking or condemnation of all or any portion of the property
demised under the Real Property Leases. Seller owns good and marketable title to
the leasehold estates and to the Real Property Leases, free and clear of any
Liens, except for real property Taxes, if any affecting properties of which the
premises demised under the Real Property Leases form a part, not yet due and
payable (“Permitted Encumbrances”). There is no brokerage commission or finder’s
fee due from Seller and unpaid with regard to any of the Real Property Leases,
or which will become due at any time in the future with regard to any Real
Property Lease.

22

--------------------------------------------------------------------------------



(b) To the Knowledge of Seller, Seller is not in violation of any easements,
rights of way or licenses and has not received notice of any such violation.
 
(c) To the Knowledge of Seller, (i) the premises demised under the Real Property
Leases and any other properties and assets owned, leased or used by Seller in
the operation of the Business, including the walls, ceilings and other
structural elements of any improvements erected on any part of the properties
demised under the Real Property Leases thereon and the building systems such as
heating, plumbing, ventilation, air conditioning and electric, are adequate and
sufficient for the current operations of the Business, and (ii) such properties
now being used by Seller in the Business are in good working order, repair and
operating condition, are without any structural defects other than minimal
structural defects which do not materially impair the use of such properties,
and have been maintained in accordance with generally accepted industry
practices. Notwithstanding the foregoing, the all of the underlying property
being assigned to Purchaser pursuant to the Real Property Leases is being
assigned on an “AS IS” and “WHERE IS” without any representation or warranty
either expressed, implied or imposed by law.
 
(d) Seller has good and marketable title to all Tangible Personal Property, a
true, correct and complete description of which is set forth on Schedule 3.9(d).
All Tangible Personal Property is free and clear of all Liens including any
claim that the acquisition of such property by Seller constituted a fraudulent
conveyance. The Tangible Personal Property is adequate and sufficient for the
current operations of the Business, and such properties now being used by Seller
in the Business, whether leased or owned, are in good working order, usual wear
and tear excepted, and have been maintained in accordance with generally
accepted industry practices. The Tangible Personal Property is all of the
tangible personal property owned or leased by Seller and used in the Business.
 
(e) Seller has the right of ingress and egress, through a public road or street,
to and from each of the parcels comprising each of the premises demised under
the Real Property Leases. To the Knowledge of Seller, no utility easement or
right of way which services any portion of the premises demised under the Real
Property Leases may be terminated by the owner or mortgagee of any property
through which any such easement or right of way runs.
 
3.10 Intellectual Property.
 
(a) The term “Intellectual Property” means, collectively, all worldwide:
 
(i) inventions, designs, algorithms and other industrial property, and all
enhancements and improvements thereto, whether patentable or unpatentable and
whether or not reduced to practice, and all patent rights in connection
therewith (including all U.S. and foreign patents, patent applications, patent
disclosures, mask works, and all divisions, continuations,
continuations-in-part, reissues, re-examinations and extensions thereof),
whether or not any of the foregoing are registered, filed or issued;

23

--------------------------------------------------------------------------------



(ii) trademarks, trade names and service marks, trade dress, logos, Internet
domain names, and other commercial product or service designations, together
with all translations, adaptations, derivations and combinations thereof, and
all goodwill and similar value associated with any of the foregoing, and all
applications, registrations, and renewals in connection therewith;
 
(iii) copyrights (whether or not registered) and all registrations and
applications for registration thereof, as well as rights to renew such
copyrights;
 
(iv) trade secrets (as such are determined under applicable law), know-how and
other confidential business information, including technical information,
marketing plans, research, designs, plans, methods, techniques, and processes,
any and all technology, supplier lists, computer software programs or
applications, in both source and object code form, technical documentation of
such software programs, statistical models, customer lists, e-mail lists,
inventions, sui generis database rights, databases, and data, whether in
tangible or intangible form and whether or not stored, compiled or memorialized
physically, electronically, graphically, photographically or in writing;
 
(v) any and all other rights to existing and future registrations and
applications for any of the foregoing and all other proprietary rights in, or
relating to, any of the foregoing, including remedies against and rights to sue
for past infringements, and rights to damages and profits due or accrued in or
relating to any of the foregoing; and
 
(vi) any and all other tangible or intangible proprietary property, information
and materials that are or have been used (including in the development of) the
Business and/or in any product, technology or process (i) currently being or
formerly manufactured, published, marketed or used by Seller, or (ii) previously
or currently under development for possible future manufacturing, publication,
marketing or other use by Seller.
 
(b) Schedule 3.10(b) contains a true and complete list of all the Intellectual
Property used, useful or related to the Business. The Intellectual Property does
not include any issued patents, registrations and applications. Seller has not
made any registrations and filings relating to the Business.
 
(c) To the Knowledge of Seller, the Intellectual Property consists solely of
items and rights which are: (i) owned by Seller; (ii) in the public domain; or
(iii) rightfully used by Seller pursuant to a valid license, sublicense, consent
or other similar written agreement (the “Licensed Intellectual Property”). The
Seller is not a party to any agreement relating to the Licensed Intellectual
Property other than shrink-wrap or click-wrap agreements for mass market
off-the-shelf software programs. To the Knowledge of Seller, Seller has all
rights in the Intellectual Property necessary and sufficient to carry out
Seller’s current and proposed activities. Seller does not have any material
license agreements.

24

--------------------------------------------------------------------------------



(d) To the Knowledge of Seller, Seller has not infringed upon or misappropriated
any Intellectual Property Rights or personal right of any Person anywhere in the
world. No Claims or written notice (i) challenging the validity, enforceability,
effectiveness or ownership by Seller of any of the Intellectual Property, or
(ii) to the effect that the use, distribution, licensing, sublicensing, sale or
any other exercise of rights in any product, service, work, technology or
process as now used or offered or proposed for use, licensing, sublicensing,
sale or other manner of commercial exploitation by Seller infringes or will
infringe on any Intellectual Property Rights or personal right of any Person
have been asserted or, to Seller’s Knowledge, are threatened by any Person, nor
are there, to Seller’s Knowledge, any valid grounds for any bona fide Claim of
any such kind. To Seller’s Knowledge, there is and has been no unauthorized use,
disclosure, infringement or misappropriation of any Intellectual Property by any
third party, employee or former employee.
 
(e) Other than the Timberline software, Seller does not use in the Business
computer software programs, products and services other than mass market off the
shelf software. Seller represents that, to Seller’s knowledge, Purchaser will be
able to obtain a license to use the Timberline software directly from the
software provider for approximately $12,000. Seller agrees on the Closing Date
to provide Purchaser with all historical data necessary to populate the
Timberline software and following the Closing Date to assist Purchaser in
configuring the Timberline software and to use its best efforts to duplicate the
functionality of the Timberline software utilized by Seller. If Purchaser is
unable to obtain the Timberline software immediately following the Closing Date,
Seller agrees to allow Purchaser to utilize their Timberline system for a
reasonable period of time until Purchaser is able to obtain its own fully
functioning system.
 
(f) Seller does not owe any royalties or other payments to third parties in
respect of the Intellectual Property. Seller will not owe any such payments or
any additional payments as a result of the consummation of the Acquisition.
 
(g) To Seller’s Knowledge, the Software Programs contain no “viruses.” For the
purposes of this Agreement, “virus” means any computer code intentionally
designed to disrupt, disable or harm in any manner the operation of any software
or hardware. To Seller’s Knowledge, none of the foregoing contains any worm,
bomb, trojan horse, backdoor, clock, timer, or other disabling device code, or
any other design or routine which causes any system, software, data or
information to be erased or become inoperable or otherwise incapable of being
used, either automatically or upon command by any party.
 
(h) Seller has implemented reasonable steps in the physical and electronic
protection of its information and electronically stored assets from unauthorized
disclosure, use or modification and, to the Knowledge of Seller, there have been
no breaches of security within the last twelve months.
 
3.11 Contracts
 
(a) Schedule 3.11(a) sets forth the following list of all Contracts to which
Seller is a party or by which Seller, the Business or any of the Purchased
Assets is bound as of the date hereof (collectively, the “Listed Contracts”):

25

--------------------------------------------------------------------------------



(i) any continuing contract for management or consulting services, services of
independent contractors, the purchase of materials, supplies, equipment or
services involving in the case of any such contract more than $25,000 over the
life of the Contract;
 
(ii) any Contract in excess of $25,000 that expires more than one year after the
date of this Agreement and any Contract that may be renewed at the option of any
Person other than Seller so as to expire more than one year after the date of
this Agreement;
 
(iii) any trust indenture, mortgage, promissory note, loan agreement or other
Contract for the borrowing of money, any currency exchange, commodities or other
hedging arrangement or any leasing transaction of the type required to be
capitalized in accordance with GAAP in excess of $25,000;
 
(iv) any Contract for Capital Expenditures in excess of $25,000 in the
aggregate;
 
(v) any confidentiality, secrecy or non-disclosure Contract or any Contract that
may be terminable as a result of Seller’s status as a competitor of any party to
such Contract;
 
(vi) any Contract pursuant to which Seller is a lessor of any Tangible Personal
Property, pursuant to which payments in excess of $25,000 remain outstanding;
 
(vii) any Contract with an Affiliate, any Member or an Affiliate of any Member;
 
(viii) any Contract of guarantee, support, indemnification, assumption or
endorsement of, or any similar commitment with respect to, the Liabilities of
any other Person other than customary customer Contracts made in the ordinary
course of the Business;
 
(ix) any employment Contract, arrangement or policy which may not be immediately
terminated without financial notifications or penalty (or any augmentation or
acceleration of benefits);
 
(x) any Contract providing for a joint venture or partnership with any other
Person;
 
(xi) any oral Contract or Contract that is not in writing in excess of $10,000,
true and correct summaries of which have been provided to Purchaser; or
 
(xii) any Contract which is otherwise material and is not described in any of
the categories specified in this Section 3.11(a).
 
(b) To the Knowledge of Seller, Seller has performed all of the obligations
required to be performed by Seller and is entitled to all benefits under, and is
not alleged to be in default in respect of any Listed Contract. Each of the
Listed Contracts is valid and binding and in full force and effect, and except
as disclosed on Schedule 3.11(b), there exists no default or event of default or
event, occurrence, condition or act, with respect to Seller, or to Seller’s
Knowledge, with respect to the other contracting party, which, with the giving
of notice, the lapse of the time or the occurrence of any other event or
conditions, would become a default or event of default under any Listed
Contract. To Seller’s Knowledge, Seller has not received written or oral notice
of cancellation or termination or material modification of any Listed Contract
other than in the ordinary course of business. To Seller’s Knowledge, none of
the parties to any Listed Contract intends to terminate or alter the provisions
thereof by reason of the Acquisition or otherwise. Since the Latest Balance
Sheet Date, except as set forth on Schedule 3.11(b), Seller has not waived any
right under any Listed Contract, amended or extended any Listed Contract or
failed to renew (or received notice of termination or failure to renew with
respect to) any Listed Contract. True, correct and complete copies of all Listed
Contracts have been delivered to Purchaser.

26

--------------------------------------------------------------------------------



3.12 Service Warranties
 
Except in the ordinary course of business or pursuant to applicable Laws, Seller
has not furnished any warranty, guaranty and or other similar undertaking with
respect to contractual performance. Seller has not been notified of any material
claims for, and to the Knowledge of the Seller, there are no threatened material
claims for, any warranty obligations relating to any of its services. 
 
3.13 Permits
 
Seller has obtained all Permits of, and has made all required registrations and
filings with, any Governmental Authorities that, to Seller’s Knowledge, are
required for the conduct of the Business as it is now being conducted. All such
Permits are listed on Schedule 3.13 and are in full force and effect. None of
the Permits has been suspended or cancelled nor is any such suspension or
cancellation pending or, to Seller’s Knowledge, threatened. None of the Permits
will terminate by reason of the Acquisition. Seller is not in conflict in any
respect with or in default or violation of, any Permits. Schedule 3.13 sets
forth all actions, proceedings, investigations or surveys pending or, to
Seller’s Knowledge, threatened against Seller that could reasonably be expected
to result in the suspension or cancellation of any Permit.
 
3.14 Compliance with Laws
 
Except as set forth on Schedule 3.14, to Seller’s Knowledge, Seller is not in
conflict in any respect with or in default or violation of any: (a) order,
judgment, preliminary or permanent injunction, temporary restraining order,
award, citation, decree, consent decree or writ (collectively, “Orders”) of any
Governmental Authority; or (b) Laws of any Governmental Authority, affecting or
relating to the Purchased Assets or the Business. Except as set forth on
Schedule 3.14, Seller has not received from any Governmental Authority any
notification with respect to possible conflicts, defaults or violations of Laws.
 
3.15 Claims and Proceedings
 
To Seller’s Knowledge, there is no outstanding Order of any Governmental
Authority against or involving Seller, the Purchased Assets or the Business.
Except as set forth on Schedule 3.15, there is no action, suit, claim or
counterclaim or legal, administrative or arbitral proceeding or investigation
(collectively, “Claim”) (whether or not the defense thereof or Liabilities in
respect thereof are covered by insurance), pending or, to Seller’s Knowledge,
threatened against or involving Seller, the Purchased Assets or the Business.
Schedule 3.15 also indicates those Claims the defense thereof or Liabilities in
respect thereof are covered by insurance subject to deductibles. There exists on
the date hereof, and there will exist as of the Closing, no fact, event or
circumstance that to Seller’s Knowledge could give rise to any Claim that, if
pending or threatened on the date hereof or on the Closing Date, could
reasonably be expected to have a Material Adverse Effect. All notices required
to have been given to any insurance company listed as insuring against any Claim
set forth on Schedule 3.15 have been timely and duly given and, except as set
forth on Schedule 3.15, no insurance company has asserted that such Claim is not
covered by the applicable policy relating to such Claim. There are no Claims
pending or, to Seller’s Knowledge, threatened that would give rise to any right
of indemnification on the part of any director, officer or member of Seller or
the heirs, executors or administrators of such director, officer or member,
against Seller.

27

--------------------------------------------------------------------------------



3.16 Books and Records
 
All books of account and other financial books and records of Seller relating to
the Business (the “Books and Records”) are true, correct and complete in all
material respects and have been made available to Purchaser. All of the Books
and Records have been prepared and maintained in accordance with the Seller’s
general business practices and, where applicable, in conformity with GAAP and in
compliance with all Laws. Except as set forth on Schedule 3.16, there are no
material inaccuracies or discrepancies contained or reflected in the Books and
Records.  
 
3.17 Business Activity Restriction
 
Except as set forth on Schedule 3.17: (i) there is no non-competition or other
similar Contract, commitment or Order to which Seller or any of its Affiliates
is a party or subject to that has or could reasonably be expected to have the
effect of prohibiting or impairing the conduct of the Business by Seller; (ii)
Seller has not entered into any Contract under which Seller is restricted from
offering, marketing or rendering its services to customers or potential
customers or any class of customers, in any geographic area, during any period
of time or in any segment of the market or line of business; and (iii) no
Affiliate of Seller is a party to any Contract, which, by virtue of such
Person’s relationship with Seller, restricts Seller from, directly or
indirectly, engaging in the Business in any respect whatsoever.
 
3.18 Major Customers and Suppliers
 
(a) Schedule 3.18(a) lists, by dollar volume paid for the twelve (12) months
ended December 31, 2007, all customers of Seller who purchased at least $250,000
in services (collectively, the “Major Customers”). The relationships of Seller
with the Major Customers are reasonable commercial working relationships and:
(i) all amounts owing from the Major Customers, if not in dispute, have been
paid in accordance with their respective terms; (ii) none of the Major Customers
within the last twelve months has, to Seller’s Knowledge, threatened to cancel,
or otherwise terminate, the relationship of such Major Customer with Seller; and
(iii) none of the Major Customers during the last twelve months has decreased
materially, or, to Seller’s Knowledge, threatened to decrease or limit
materially, its relationship with Seller or, to the Knowledge of Seller, intends
to decrease or limit materially its relationship with Seller. No Major Customer
is (or to the Knowledge of Seller is expected to become) insolvent or has
claimed (or to the Knowledge of Seller is expected to claim) protection under
applicable bankruptcy laws. Seller has not given (or agreed to give) any
discount, free services, rebate or other incentive to any customer of Seller in
order to induce any such customer to accelerate the timing of orders to Seller.

28

--------------------------------------------------------------------------------



(b) Schedule 3.18(b) lists by dollar volume paid for the twelve (12) months
ended December 31, 2007, all suppliers from whom Seller purchased at least
$250,000 in raw materials (collectively the “Major Suppliers”). The
relationships of Seller with the Major Suppliers are reasonable commercial
working relationships and no Major Supplier has (i) to Seller’s Knowledge,
within the last twelve months threatened to cancel, or otherwise terminate, the
relationship of such Major Supplier with Seller; or (ii) during the last twelve
months decreased materially, or, to Seller’s Knowledge, threatened to decrease
or limit materially, its relationship with Seller or, to the Knowledge of
Seller, intends to decrease or limit materially its relationship with Seller. No
Major Supplier is (or to the Knowledge of Seller is expected to become)
insolvent or has claimed (or to the Knowledge of Seller is expected to claim)
protection under applicable bankruptcy laws.
 
3.19 Employees; Labor Disputes.
 
(a) Schedule 3.19(a) contains a true and correct list of all directors,
managers, full-time employees (listed by job classification), and consultants of
Seller and a description of the rate and nature of all compensation payable by
Seller to each such Person. Schedule 3.19(a) also contains a description of all
existing severance, accrued vacation obligations or retiree benefits of any
current or former director, officer, employee or consultant (to the extent not
included on Schedule 3.19(a)) of Seller. Except as set forth on Schedule
3.19(a), the employment or consulting arrangement of all such Persons is
terminable at will.
 
(b) Except as set forth on Schedule 3.19(b): (i) Seller is not a party to any
collective bargaining or other Contract with any labor organization or other
representative of its employees and none of Seller’s employees is represented by
a labor union or organization; (ii) there is no unfair labor practice charge or
complaint pending or, to Seller’s Knowledge, threatened against Seller; (iii)
Seller has not experienced, nor been threatened with, any labor strike,
slowdown, work stoppage or similar labor controversy within the past two (2)
years; (iv) no representation question has been raised or to Seller’s Knowledge,
threatened, respecting Seller’s employees working within the past two (2) years,
nor are there any campaigns being conducted or to Seller’s Knowledge,
threatened, to solicit authorization from Seller’s employees to be represented
by any labor organization; (v) no Claim before any Governmental Authority
brought by or on behalf of any employee, prospective employee, former employee,
retiree, labor organization or other representative of Seller’s employees, is
pending or, to Seller’s Knowledge, threatened against Seller; (vi) Seller is not
party to, or otherwise bound by, any Order relating to its employees or
employment practices; and (vii) Seller has timely paid in full to all of its
employees all wages, salaries, commissions, bonuses, benefits and other
compensation due and payable to such employees.

29

--------------------------------------------------------------------------------



(c) Except as set forth on Schedule 3.19(c), Seller has not made any written or
oral Contract with or promise to any employee, officer or consultant regarding
continued employment by Purchaser after the Closing Date.
 
(d) Seller has at all times complied in all material respects with all
applicable Laws respecting employment, wages, hours, compensation, occupational
health and safety. There are no Claims, complaints or legal or administrative
proceedings pending or, to the Knowledge of Seller, threatened against Seller
before any Governmental Authority involving or relating to any past or present
employee(s) or applicant(s) for employment of Seller, or relating to any acts,
omissions or practices of Seller relating to discrimination, harassment, wage
payment, overtime and hours of work, workplace safety or any other
employment-related issues. There are no pending investigations or abatement
orders and no citations issued within the past two (2) years by the Occupational
Safety and Health Administration or any state or local health and safety agency
relating to Seller.
 
3.20 Employee Benefits
 
Except as disclosed on Schedule 3.20 Seller has no Pension Plans that are
intended to qualify under Section 401(a) of the Code and individual account
plans as defined in Section 3(34) of ERISA; (ii) Welfare Plans that provide
benefits after a participant’s retirement or other termination of employment
other than benefits in the form of continuation coverage under a group health
plan as required by Section 4980B of the Code or Sections 601 through 608 of
ERISA; or (iii) Benefit Plans not listed pursuant to (i) through (iii) above.
Seller has not maintained or participated in any Benefit Plans subject to Title
IV of ERISA, Multiple Employer Plans, Multiemployer Plans or VEBAs.
 
3.21 No Finder
 
Neither Seller nor any Person acting on behalf of Seller has agreed to pay to
any broker, finder, investment banker or any other Person other than VR Business
Brokers, Mergers & Acquisitions (the “Broker”), a brokerage, finder’s or other
fee or commission in connection with this Agreement or any matter related
hereto, nor has any broker, finder, investment banker or any other Person taken
any action on which a Claim for any such payment could be based. Broker has a
valid listing to sell the Business and Seller shall be solely responsible for
paying any and all fees, commissions or other compensation to which the Broker
is entitled or claims on account of the Acquisition. 
 
3.22 Affiliate Transactions
 
Except as disclosed on Schedule 3.22, no Affiliate of Seller nor any Member,
officer, manager, director, partner, consultant or employee of Seller, is at the
date hereof a party to any transaction with Seller, including any Contract or
arrangement providing for the furnishing of services to or by, providing for
rental of real property, Tangible Personal Property or Intellectual Property to
or from, or otherwise requiring payments to or from Seller, or any Affiliate
thereof. 

30

--------------------------------------------------------------------------------



3.23 Certain Business Practices
 
To Seller’s Knowledge, no director, officer, manager, member, agent,
representative or employee of Seller (in their capacities as such) has: (i) used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; or (ii) made any other unlawful
payment.
 
3.24 Environmental Matters
 
(a) Except as set forth in Schedule 3.24(a), to Seller’s Knowledge (i) Seller
is, and has been, in compliance with all applicable Environmental Laws, (ii)
Seller possesses and has possessed all required permits, licenses,
certifications and approvals relating to each of the Seller’s Properties and
(iii) Seller and the Business have maintained continued compliance with all
requirements or conditions imposed under their permits, licenses, certifications
and approvals, and have filed all related notices or applications.
 
(b) Except as set forth in Schedule 3.24(b), to Seller’s Knowledge: (i) no
Hazardous Materials are present on, in or under any of Seller’s Properties; (ii)
no Hazardous Materials are or have been generated, transported, treated, stored,
disposed of or otherwise handled by Seller (or Seller’s predecessors) or the
Business or third parties arranged by Seller (or Seller’s predecessors) or the
Business, in connection with the operations of the Business, at any of Seller’s
Properties, or any other site, location or facility or at any geologically or
hydrologically adjoining property, including any Hazardous Materials contained
in barrels, aboveground storage tanks or underground storage tanks (“USTs”),
landfills, land deposits, dumps, equipment (whether moveable or fixed) or other
containers, either temporary or permanent, and deposited or located in land,
water, sumps, or any other part of the Seller’s Properties or such adjoining
property, or incorporated into any structure therein or thereon; (iii) no USTs
are or have been located at the Seller’s Properties, and any USTs identified in
Schedule 3.24(b) are and have been maintained, monitored and upgraded in
compliance with all applicable Environmental Laws; and (iv) no release, spill or
discharge of any Hazardous Material has occurred on, in or under any of Seller’s
Properties.
 
(c) Except as set forth on Schedule 3.24(c), to Seller’s Knowledge, neither the
Seller (or Seller’s predecessors), the Business nor any other Person for whose
conduct they are or may be held to be responsible, has been subject to, involved
in or received any notice of any actual or potential violation or failure to
comply with any Environmental Law, or of any actual or threatened obligation to
undertake or bear the cost of the requirements of any Environmental Law with
respect to any of the Seller’s Properties, or with respect to any property or
facility at or to which Hazardous Materials were generated, manufactured,
refined, transferred, imported, used, or processed by Seller or the Business or
any other Person for whose conduct they are or may be held responsible, or from
which Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received, and there is no reasonable basis
for any such inquiry, investigation, order, action or notice.
 
(d) Neither Seller nor, to Seller’s Knowledge, the Business, nor any other
Person for whose conduct they are or may be held responsible, have any
liabilities under any Environmental Law with respect to the Seller’s Properties,
or at any property geologically or hydrologically adjoining any of Seller’s
Properties or any of Seller’s other property or assets.

31

--------------------------------------------------------------------------------



(e) There are no pending or, to Seller’s Knowledge, threatened claims,
encumbrances, or other restrictions of any nature, resulting from, or arising
under or pursuant to any Environmental Law, with respect to or affecting any of
the Seller’s Properties.
 
(f) Except as set forth on Schedule 3.24(f), there are and have been no
conditions, events, occurrences, circumstances, activities, practices, incidents
or actions which could reasonably be expected to interfere with or prevent
continued compliance with Environmental Law, give rise to any common law or
statutory liability or otherwise form the basis of any claim, action, suit,
proceeding, hearing or investigation against or involving Seller or the Business
or any other Person for whose conduct they are or may be held to be responsible,
under any Environmental Law.
 
(g) Schedule 3.24(g) sets forth (i) the name and principal place of business of
every offsite waste disposal enterprise, and each of the haulers, transporters
or cartage enterprises engaged now or in the preceding two (2) years, and, to
Seller’s Knowledge for the three (3) years prior to that, by Seller or the
Business to dispose or otherwise handle Hazardous Materials at any offsite waste
disposal location on behalf of any of Seller or the Business, and (ii) the
address of property or facility that has, at any time, been owned, operated or
leased by Seller or the Business.
 
(h) Seller and the Business have delivered to Purchaser true and complete copies
and results of any reports, studies, analyses, tests, or monitoring possessed or
initiated by Seller or the Business pertaining to Environmental Laws or
Hazardous Materials in, on, or under the Seller’s Properties, or concerning
compliance by Seller, the Business or any other Person for whose conduct the
Seller is or may be held responsible, with Environmental Law.
 
3.25 Insurance
 
Schedule 3.25 sets forth a list of all insurance policies, fidelity and surety
bonds and fiduciary liability policies (the “Insurance Policies”) covering the
Purchased Assets, the Business and the operations, employees, officers, managers
and directors of Seller. True and complete copies of all such Insurance Policies
have been delivered by Seller to Purchaser. Schedule 3.25 also sets forth: (i)
with respect to each Insurance Policy, the applicable deductible amounts and any
limitations to coverage; (ii) a list of each Person required to be listed as an
additional insured under each such policy; (iii) any letter of credit relating
to such Insurance Policies and all inspections and reports delivered to Seller
by any insurer with respect to such Insurance Policies, copies of which have
been delivered by Seller to Purchaser; and (iv) a true and complete list of
Claims made in respect of Insurance Policies during the 2 years prior to the
date hereof. There is no Claim by Seller pending under any of such Insurance
Policies as to which coverage has been questioned, denied or disputed by the
underwriters of such Insurance Policies or requirement by any insurer to perform
work which has not been satisfied. Seller has not incurred any Liability covered
by the Insurance Policies for which they have not properly asserted a Claim
under such policies. All premiums due under all Insurance Policies have
been paid and Seller is in compliance with the terms and conditions of all such
Insurance Policies. All Insurance Policies are in full force and effect. Seller
has no Knowledge of any threatened termination of, premium increase with respect
to, or uncompleted requirements under, any Insurance Policy. No premiums are or
will be payable by Purchaser under the Insurance Policies after the Closing in
respect of insurance provided for periods prior to the Closing Date, except as
accrued on the Financial Statements. All Assets and the Business of Seller are
insured under such Insurance Policies in amounts and against risks usually
insured against by Persons operating businesses similar to the Business. 

32

--------------------------------------------------------------------------------



3.26 No Significant Items Excluded
 
Except for the Excluded Assets, the Purchased Assets include all assets,
properties, Contracts, Permits or other items that are of material importance to
the ongoing operation of the Business by Purchaser in substantially the same
manner in which the Business has been conducted by Seller prior to the date of
this Agreement. Seller has good and marketable title to all of the Purchased
Assets, free and clear of any Liens except for Permitted Encumbrances.
 
3.27 Taxes and Tax Returns
 
(a) Except as set forth on Schedule 3.27, Seller has (x) filed with the
appropriate Tax authority all income, sales and other Tax Returns required to be
filed by it, and all such Tax Returns are true, correct and complete in all
material respects and (y) paid all Taxes reported to be due and payable on such
Tax Returns. There are no Liens for Taxes on the Purchased Assets, except for
statutory Liens relating to current Taxes not yet due and payable.
 
(b) Seller has timely paid to the appropriate Governmental Authority all sales
and use or similar Taxes payable for any period prior to the Closing. Seller has
withheld all Taxes required to have been withheld for any period prior to the
Closing and have timely remitted to the appropriate Governmental Authority all
such Taxes.
 
3.28 Intentionally Omitted.
 
3.29 Bank Accounts
 
Schedule 3.29 sets forth a complete list of all bank accounts, savings deposits,
money-market accounts, certificates of deposit, safety deposit boxes, and
similar investment accounts with banks or other financial institutions
maintained by or on behalf of Seller showing the depository bank or institution
address, appropriate bank contact personnel, account number and names of
signatories.
 
3.30 Inventory
 
Except as set forth on the Schedule 3.30, Seller has good and marketable title
to the Inventory free and clear of all Liens. The Inventory does not include
items that are obsolete, damaged or slow moving, except to the extent of the
amount of the Inventory reserve reflected in the Seller Financial Statements.
The Inventory is suitable and usable for the purposes for which it is intended
and is in a condition such that it is salable in the ordinary course of the
business consistent with past practice, except to the extent of the amount of
the Inventory reserve reflected in the Seller Financial Statements. The
Inventory is valued on the books and records of Seller at the lower of cost or
net realizable value on a first-in-first-out basis. 

33

--------------------------------------------------------------------------------



3.31 Disclosure
 
No representation or warranty by Seller or the Member in this Agreement and no
statement contained in any document or other writing furnished or to be
furnished to Purchaser or its Representatives pursuant to the provisions hereof
contains or will contain any untrue statement of fact or omits or will omit to
state any fact necessary in order to make the statements made herein or therein
not misleading. All copies of Contracts and all other documents delivered to
Purchaser or its Representatives pursuant hereto are true, complete and
accurate. There has been no event or transaction (other than the transactions
contemplated hereby and the matters related thereto) which has occurred or
information which has come to the attention of Seller or the Member which could
reasonably be expected to have a Material Adverse Effect or which could
reasonably be expected to prevent or impair the ability of Purchaser, after the
Closing, to carry on the Business in the same manner as it is presently being
conducted.
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE MEMBER
 
As an inducement to Purchaser to enter into this Agreement and to consummate the
Acquisition, the Member hereby represents and warrants to Purchaser, that each
of the following representations and warranties is true and correct as of the
date hereof and will be true and correct as of the Closing Date (as if each such
representation and warranty was remade on the Closing Date):
 
4.1 Title; Agreements
 
The Member: (i) holds of record and holds beneficially all of the ownership
interests in Seller, free and clear of any and all Liens; (ii) is not a party to
any voting trust, proxy or other agreement or understanding with respect to any
membership interests of Seller; and (iii) owns no other, and has no other right
to purchase, any equity or membership interests in Seller.
 
4.2 Authority Relative To This Agreement
 
The Member has the requisite legal capacity to execute and deliver this
Agreement and the other Transaction Documents to which it is a party, to perform
its obligations hereunder and to consummate the Acquisition. No proceedings on
the part of the Member are necessary to authorize this Agreement or to
consummate the Acquisition. This Agreement and the other Transaction Documents
have been or will be duly executed and delivered by the Member and, assuming the
due authorization, execution and delivery by the other Parties hereto, each such
agreement constitutes a legal, valid and binding obligation of the Member,
enforceable against the Member in accordance with its terms, subject to the
Bankruptcy Exception.
 
4.3 No Conflict
 
Except as set forth on Schedule 4.3, the execution and delivery of this
Agreement by the Member does not, and the performance by the Member of its
obligations hereunder and the consummation of the Acquisition will not: (i)
assuming that all filings and notifications described in Section 4.4 have been
made, conflict with or violate any Law or Order applicable to the Member or by
which the Member is bound or affected; or (ii) result in any breach of or
constitute a default (or an event which with the giving of notice or lapse of
time or both could reasonably be expected to become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
result in the creation of a Lien on any of the Purchased Assets or Seller
pursuant to, any note, bond, mortgage, indenture, Contract, agreement, lease,
license, Permit, franchise or other instrument or obligation.

34

--------------------------------------------------------------------------------



4.4 Consents
 
The execution and delivery of this Agreement by the Member do not, and the
performance by the Member of its obligations hereunder and the consummation of
the Acquisition will not, require any consent, approval, authorization or permit
of, or filing by the Member with or notification by Seller to, any Governmental
Authority or any other Person.
 
4.5 No Finder
 
Neither the Member nor any Person acting on behalf of the Member has agreed to
pay to any broker, finder, investment banker or any other Person other than the
Broker, a brokerage, finder’s or other fee or commission in connection with this
Agreement or any matter related hereto, nor has any broker, finder, investment
banker or any other Person taken any action on which a Claim for any such
payment could be based. Broker has a valid listing to sell the Business and
Member shall be solely responsible for paying any and all fees, commissions or
other compensation to which the Broker is entitled or claims on account of the
Acquisition.
 
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
As an inducement to Seller to enter into this Agreement and to consummate the
Acquisition, Purchaser represents and warrants to Seller, that each of the
following representations and warranties is true and correct as of the date
hereof and will be true and correct as of the Closing Date (as if each such
representation and warranty was remade on the Closing Date):
 
5.1 Organization and Qualification
 
Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.
 
5.2 Authority Relative to this Agreement
 
Purchaser has all necessary corporate power and authority to execute and deliver
this Agreement and the other Transaction Documents to which it is a party, to
perform its obligations hereunder and to consummate the Acquisition. The
execution and delivery of this Agreement and the other Transaction Documents by
Purchaser and the consummation by Purchaser of the Acquisition have been duly
and validly authorized by all necessary corporate action, and no other corporate
proceedings on the part of Purchaser are necessary to authorize this Agreement
or to consummate the Acquisition. This Agreement and the other Transaction
Documents have been or will be duly executed and delivered by Purchaser and,
assuming the due authorization, execution and delivery by the other Parties
hereto, each such agreement constitutes a legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, subject
to the Bankruptcy Exception.

35

--------------------------------------------------------------------------------



5.3 No Conflict
 
The execution and delivery of this Agreement by Purchaser do not, and the
performance by Purchaser of its obligations hereunder and the consummation of
the Acquisition will not: (i) conflict with or violate any provision of the
Certificate of Incorporation, by-laws or any other agreement of Purchaser or any
resolutions adopted by the board of directors of Purchaser; or (ii) assuming
that all filings and notifications described in Section 5.4 have been made,
conflict with or violate any Law or Order applicable to Purchaser or by which
Purchaser is bound or affected.
 
5.4 Required Filings and Consents
 
The execution and delivery of this Agreement by Purchaser do not, and the
performance by Purchaser of its obligations hereunder and the consummation of
the Acquisition will not, require any consent, approval, authorization or permit
of, or filing by Purchaser with or notification by Purchaser to, any
Governmental Authority or any other Person, except for the consents, approvals,
authorizations, declarations or rulings set forth on Schedule 5.4.
 
5.5 SEC Reports.
 
Purchaser has filed all forms, reports and documents required to be filed by it
with the United States Securities and Exchange Commission (the “SEC”) since
January 1, 2007 (collectively, the “SEC Reports”). Except as set forth on
Schedule 5.5, the SEC Reports (i) were prepared in all material respects in
accordance with the requirements of the Securities Act or the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), as the case may be, and
(ii) did not at the time they were filed contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Except as set forth on
Schedule 5.5, each of the balance sheets (including the related notes) included
in the SEC Reports presents fairly in all material respects the financial
position of Purchaser as of the respective dates thereof, and the other related
financial statements (including the related notes) included therein presented
fairly in all material respects the consolidated results of operations and
changes in financial position of Purchaser for the respective periods indicated,
except, in the case of interim financial statements, for year-end audit
adjustments, consisting only of normal recurring accruals. Except as set forth
on Schedule 5.5, each of the financial statements (including the related notes)
included in the SEC Reports has been prepared in accordance with GAAP,
consistently applied, except as otherwise noted therein or, in the case of the
unaudited financial statements, as permitted by the applicable rules and
regulations of the SEC.
 
5.6 No Finder.
 
Neither Purchaser nor any Person acting on behalf of Purchaser has agreed to pay
to any broker, finder, investment banker or any other Person, a brokerage,
finder’s or other fee or commission in connection with this Agreement or any
matter related hereto, nor has any broker, finder, investment banker or any
other Person taken any action on which a Claim for any such payment could be
based.

36

--------------------------------------------------------------------------------



5.7 Financial Capacity.
 
Purchaser shall use its best efforts to obtain funds sufficient to pay the
Purchase Price and all of its fees and expenses incurred in connection with the
transactions contemplated hereby by July 31, 2008.
 
ARTICLE VI COVENANTS OF SELLER AND THE MEMBER PRIOR TO CLOSING DATE
 
6.1 Conduct of Business
 
From the date hereof through the Closing Date, except as contemplated by this
Agreement or disclosed on Schedule 6.1, Seller and the Member agree jointly and
severally:
 
(a) Not to undertake (nor permit to be undertaken) any of the actions specified
in Section 3.8;
 
(b) To operate the Business according to the ordinary and usual course
consistent with past practice, to maintain adequate liquidity, to preserve
intact Seller’s present business organization and structure, to the extent
reasonably practicable, to keep available the services of Seller’s present
officers, managers, agents and full-time employees, to use commercially
reasonable efforts to preserve and maintain the Assets and the goodwill of the
Business, to refrain from entering into any extraordinary transactions, to
preserve Seller’s rights to be assigned to Purchaser hereunder, and to use
commercially reasonable efforts to preserve Seller’s relationships with
customers, suppliers, independent contractors, employees and other Persons
having business dealings with Seller or otherwise material to the operation of
the Business;
 
(c) To maintain in the ordinary course of the Business, consistent with past
practice and in accordance with all Contracts, the Tangible Personal Property
and the premises leased pursuant to the Real Property Leases, in their present
repair, order and condition, subject to ordinary wear and tear;
 
(d) To maintain the Books and Records in the usual and ordinary manner and in a
manner that fairly and correctly reflects the income, expenses, Assets and
Liabilities of Seller;
 
(e) To pay all account and trade payables on a current basis, but in no event
later than forty-five (45) days after they become due;
 
(f) Not to incur any Liability (other than Liabilities incurred in the ordinary
course of the Business, consistent with past practice, which are not in the
aggregate material to the Business) or borrow any funds;

37

--------------------------------------------------------------------------------



(g) Not to sell, transfer, convey, assign or otherwise dispose of any Purchased
Assets, except in the ordinary course of the Business consistent with past
practice, or create, incur, assume or suffer to exist any Lien on any Purchased
Assets, except for the bonding requirements of some Contracts;
 
(h) Not to waive, release or cancel any Claims against third parties or debts
owing to Seller;
 
(i) Not to authorize for issuance, issue, sell, deliver, redeem or agree or
commit to issue, sell, deliver or redeem (whether through the issuance or
granting of options, warrants, convertible or exchangeable securities,
commitments, subscriptions, rights to purchase or otherwise) any of Seller’s
membership interests or any other securities, or amend any of the terms of any
such securities;
 
(j) Not to terminate, modify, amend, waive or otherwise alter or change any of
the material terms or provisions of any Contract or create any default under the
terms of any Contract, or waive any material right under, or any failure to
renew, any Contract or pay any amount not required by Law or by any Contract,
where any such default, waiver, or failure to renew would reasonably be expected
to have a Material Adverse Effect;
 
(k) Not to materially increase the direct or indirect compensation or other
remuneration payable or to become payable to any Representative of Seller, or
pay any bonuses or compensation to any such Person other than in respect of
salaries in effect on the date hereof, except as provided in Section 3.8;
 
(l) Not to engage in any practice, take any action, fail to take any action or
enter into any transaction which would cause any representation or warranty of
Seller to be untrue or result in a breach of any covenant made by Seller;
 
(m) To use commercially reasonable efforts to obtain and deliver to Purchaser at
the Closing the fully executed documents and other items identified in Section
7.3(e); and
 
(n) To keep in full force and effect all of Seller’s Insurance Policies and
shall not allow any breach, default, termination or cancellation of such
Insurance Policies to occur or exist.
 
6.2 Corporate Examinations and Investigations
 
Commencing on the date hereof through the earlier of the Closing Date or the
termination of this Agreement as provided herein (the “Due Diligence Period”),
Seller agrees, subject to the Confidentiality Agreement previously entered into
by the parties on or about November 13, 2007, that Purchaser shall be entitled,
itself or through its Representatives, to make such investigation of the
Purchased Assets, the Business and operations of Seller, including, without
limitation, any environmental matters related thereto, and such examination of
the Books and Records and financial condition of Seller, as Purchaser deems
necessary or advisable. Any such investigation and examination shall be
conducted upon reasonable notice and with Seller’s full cooperation. During the
Due Diligence Period, Seller agrees to, during normal business hours at
locations selected by Seller: (i) make available to Purchaser and its
Representatives all such information and copies of such documents and records
concerning the affairs of Seller as such Representatives may reasonably request;
(ii) permit access by the Representatives of Purchaser to the Purchased Assets
and to Seller’s Representatives and its Employees, customers, suppliers and
others at such times determined by Seller; and (iii) cause Seller’s
Representatives to cooperate fully in connection with such review and
examination. No investigation by Purchaser shall diminish or obviate or
otherwise affect any of the representations, warranties, covenants or agreements
of Seller contained in this Agreement. If Purchaser becomes aware of facts that
cause Purchaser to believe Seller is in breach of this Agreement prior to the
Closing Date, Purchaser shall notify Seller of its belief prior to the Closing.

38

--------------------------------------------------------------------------------



6.3 Employment Matters
 
(a) Purchaser may, at its election, enter into employment Contracts with the
existing management of Seller prior to the Closing Date but effective after the
Closing Date to ensure an orderly transition of the Business after the Closing.
Seller shall cooperate with Purchaser with respect to Purchaser’s evaluation of
Employees who may be offered employment by Purchaser. Seller will terminate all
Employees who are hired by Purchaser effective on the Closing Date. It is the
intention of Purchaser to hire all of the persons employed by Seller in the
Business as of the Closing Date. Seller agrees that Purchaser retains sole and
complete discretion with respect to which Employees Purchaser will offer
employment. From the date hereof through the Closing, Seller shall cooperate
with and permit Purchaser to review the personnel records and such other
information concerning the Employees as Purchaser may reasonably request
(subject to obtaining any legally required permission and to other applicable
Laws) and speak with either Roy Dano, Frank W. Condurelis, or Terry Benton, or
such other employee(s) Seller authorizes Purchaser to meet with, at its sole
discretion. Seller shall be solely responsible for any notification and
Liability under the Worker Adjustment and Restraining Notification Act relating
to any termination of any of the Employees from employment with Seller occurring
prior to or after the date of this Agreement, whether or not in connection with
the Acquisition. Seller shall be responsible for all Liabilities for employee or
independent contractor compensation and benefits accrued or otherwise arising
out of services rendered by its Employees, directors and independent contractors
prior to the Closing or arising by reason of actual, constructive or deemed
termination of their service relationship with Seller at Closing, including all
costs relating to the continuation of health benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, with respect to Employees
not hired by Purchaser after the Closing Date. Notwithstanding the foregoing,
Purchaser acknowledges that a significant portion of Seller’s employees are
seasonal workers who are terminated at the end of each season. At the beginning
of each season, Seller then hires back some of these seasonal workers and hires
other seasonal workers for the upcoming season.
 
(b) No provision of this Section 6.3 shall create any third party beneficiary or
other rights in any Employee or former Employee in respect of continued or
resumed employment in the Business, or with Purchaser, and no provision of this
Section 6.3 shall create any rights in any such Persons in respect of any
benefits that may be provided under any plan or arrangement which may be
established by Purchaser.

39

--------------------------------------------------------------------------------



6.4 Consents, Filings and Authorizations; Efforts to Consummate
 
As promptly as practicable after the date hereof, Purchaser and Seller shall
make all filings and submissions under such Laws as are applicable to them or to
their respective Affiliates, and as may otherwise be required for them to
consummate the Acquisition in accordance with the terms of this Agreement and
shall consult with each other prior to such filing and shall not make any such
filing or submission to which Seller or Purchaser, as the case may be,
reasonably objects in writing. All such filings shall comply in form and content
in all material respects with applicable Laws. Subject to the terms and
conditions herein, each Party, without payment or further consideration, shall
use its commercially reasonable efforts to take or cause to be taken all action
and to do or cause to be done all things necessary, proper or advisable under
applicable Laws, Permits and Orders, to consummate and make effective, as soon
as reasonably practicable, the Acquisition, including, but not limited to,
obtaining all required consents, whether private or governmental, required in
connection with such Party’s performance of such transactions and each Party
shall cooperate with the other in all of the foregoing.
 
6.5 No Shop
 
From and after the date hereof unless and until this Agreement shall have been
terminated in accordance with its terms, Seller and the Member hereby agree and
shall cause their Representatives to agree: (i) to immediately cease any
existing discussions or negotiations with any Person conducted heretofore,
directly or indirectly, with respect to any sale of the Purchased Assets or
membership interests or other equity securities of Seller; (ii) not to directly
or indirectly solicit, initiate, encourage or facilitate the submission of
proposals or offers from any Person other than Purchaser or its Affiliates
relating to any merger or acquisition of the membership interests or other
equity securities of Seller or a material portion of the Purchased Assets of, or
other similar transaction involving, Seller (an “Acquisition Proposal”), or
(iii) directly or indirectly participate in any discussions or negotiations
regarding, or furnish any information to any Person other than Purchaser or its
Representatives in connection with, or consummate or enter into any agreement,
contract or understanding with respect to, any Acquisition Proposal by any
Person other than Purchaser or its Affiliates. Seller and the Member shall
immediately notify any Person who contacts Seller or the Member with respect to
an Acquisition Proposal of the existence of this Agreement.
 
6.6 Notices of Certain Events
 
Prior to the Closing Date, Seller, on the one hand, and Purchaser, on the other
hand, shall promptly notify the other of:
 
(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the Acquisition;
 
(b) any written notice or written communication from any Governmental Authority
in connection with the Acquisition or relating to Seller;
 
(c) any event, condition or circumstance occurring from the date hereof through
the Closing Date that would constitute a violation or breach of any
representation or warranty, whether made as of the date hereof or as of the
Closing Date, or that would constitute a violation or breach of any covenant of
any Party;

40

--------------------------------------------------------------------------------



(d) any failure of Seller or Purchaser, as the case may be, to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder;
 
(e) any material developments affecting the Assets, Liabilities, business
prospects, financial condition, operations, results of operations or customer,
supplier or employee relations of Seller or the Business; and
 
(f) any change that could reasonably be expected to have a Material Adverse
Effect, or could delay or impede the ability of Seller, Purchaser or the Member
to perform their respective obligations pursuant to this Agreement and to
consummate the Acquisition.
 
6.7 Public Announcements
 
Except as required by applicable Law (or, in the case of the Purchaser or its
Affiliates, if they believe that disclosure is in the best interest of their
stockholders) or pursuant to a court order, including, without limitation, any
filings to be made with the SEC prior to the Closing or pursuant to the ongoing
disclosure obligations of Purchaser, from and after the date of this Agreement
until the Closing, Purchaser, Seller and the Member agree not to make any public
announcement or other disclosure concerning this Agreement or the transactions
contemplated herein without obtaining the prior consent of the other Parties
(the “Reviewing Parties”) as to form, content and timing; provided, however,
that the consent of the Reviewing Parties shall not be unreasonably withheld.
 
6.8 Confidentiality
 
(a) Seller and the Member acknowledge and agree that from and after the Closing,
Purchaser will have a legitimate and continuing proprietary interest in the
protection of trade secrets and non-public confidential information, knowledge,
data and similar information relating to the Business (the “Confidential
Information”). Seller and the Member agree that prior to and following the
Closing they shall secure and maintain the confidentiality of Seller’s
Confidential Information in a manner consistent with the importance and value of
such information and the maintenance of Purchaser’s rights therein, but in no
event using less than reasonable efforts. Neither Seller nor the Member shall
use, sell, transfer, publish, disclose or otherwise make available any of the
Confidential Information to any third party. If Seller or the Member are
compelled by a duly authorized subpoena, court order or government authority to
disclose any of the Confidential Information, Seller and the Member shall
immediately notify Purchaser of same prior to disclosure, and fully cooperate
with the appropriate party in seeking a protective order or other appropriate
remedy prior to disclosure.
 
(b) Prior to the Closing Date, Purchaser agrees to continue to be bound by the
terms of the Confidentiality Agreement, which requires Purchaser, its agents,
employees, Affiliates, and Representatives, to hold in strict confidence, unless
compelled to disclose by judicial or administrative process, or by other
requirements of Law, all Confidential Information concerning Seller and the
Member which it has obtained from Seller or their Representatives in connection
with the Acquisition, and Purchaser shall not use or disclose to others, or
permit the use of or disclosure of, any such information so obtained, and will
not release or disclose such information to any other Person, except its
Representatives who need to know such information in connection with this
Agreement (and who shall be advised of the provisions of this Section 6.8(b)).
The foregoing provision shall not apply to any such information to the extent:
(i) known by Purchaser prior to the date such information was provided to
Purchaser by Seller or their Representatives in connection with the Acquisition;
(ii) made known to Purchaser from a third party not in breach of any
confidentiality requirement; or (iii) made public through no fault of Purchaser
or any of its Representatives.

41

--------------------------------------------------------------------------------



(c) If this Agreement is terminated as provided herein and the Acquisition is
not consummated, Purchaser shall return to Seller all tangible evidence of such
information regarding Seller if requested by Seller in accordance with the terms
of the Confidentiality Agreement.
 
6.9 Expenses
 
Except as otherwise specifically provided in this Agreement, each of the Parties
shall bear its own expenses incurred in connection with the preparation,
execution and performance of this Agreement and the Acquisition, including all
fees and expenses of its Representatives. 
 
6.10 Supplements to Disclosure Schedules
 
Prior to the Closing Date, Seller and the Member shall amend or supplement
promptly the Schedules attached to this Agreement with respect to any matter
hereafter arising or discovered which, if existing or known as of the date of
this Agreement, would have been required to be set forth or described in such
Schedules or that is necessary to complete or correct any information in any
representation or warranty of Seller and/or the Member contained in this
Agreement. The disclosure provided by Seller and/or the Member in any such
amended, supplemented or revised Schedule shall in no way affect or be deemed to
limit Purchaser’s right and option, exercisable at any time prior to the
Closing, to provide written notice to Seller and the Member that Purchaser has
elected to terminate this Agreement and the Acquisition if, in the exercise of
Purchaser’s commercially reasonable good faith judgment, items added to the
Schedules that were not included in the Schedules in the form attached to this
Agreement at the time of execution, disclose that matters exist which may have a
Material Adverse Effect.
 
6.11 Additional Information
 
Seller shall furnish to Purchaser all information concerning the Seller, its
directors, officers and members and such other matters as may be reasonably
necessary in connection with the preparation and filing of a Current Report on
Form 8-K, to be filed by Purchaser upon completion of the Acquisition (the “Form
8-K”), or any other statement, filing, notice or application, to be filed with
the SEC by or on behalf of Purchaser. Seller will use its reasonable best
efforts to ensure that none of such information (including any information
included in the Seller Disclosure Schedule and any financial statements with
respect to Seller) will contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements therein in light of the circumstances under which they
were made, not misleading. If at any time prior to Closing, Seller has knowledge
of a change in such information which would make the preceding sentence
incorrect, then Seller will promptly notify Purchaser of such change. Seller
shall use its reasonable best efforts to obtain the auditors’ consents to the
inclusion of the Audited Statements in the Form 8-K, and to otherwise provide as
soon as reasonably practicable any information about Seller required by the
Exchange Act reasonably sufficient to permit Purchaser to prepare and file the
Form 8-K. Purchaser shall provide Seller with the opportunity to review and
approve the Form 8-K before it is filed with the SEC, such approval not to be
delayed or withheld unreasonably.

42

--------------------------------------------------------------------------------



6.12 Member Approval
 
The Member shall vote its Membership Interests or otherwise execute written
consents in favor of the Acquisition.
 
6.13 Company Name
 
From and after the Closing Date, Seller and the Member shall forever cease using
Seller’s limited liability company names as a trade name or in the operation of
any business.
 
6.14 Financial Statements
 
Following the Date hereof, at Purchaser’s cost and expense, Seller and the
Member shall cooperate and request Seller’s accountants to cooperate, with
Purchaser and its auditors in the review of the audited financial statements of
Seller for the periods ending December 31, 2006 and 2007 prepared in accordance
with GAAP and unaudited financial statements of Seller for the appropriate 2007
and 2008 quarterly periods.
 
ARTICLE VII CONDITIONS TO CLOSING
 
7.1 Conditions to the Obligations of Seller and Purchaser
 
The obligations of Seller and Purchaser to consummate the Acquisition are
subject to the satisfaction or, if permitted by applicable Law, waiver of the
following conditions on or prior to the Closing Date:
 
(a) No Injunction. No provision of any applicable Law will be in effect and no
interlocutory, appealable or final Order will have been issued that prohibits or
restricts the consummation of the Acquisition.
 
(b) No Litigation. No Claim instituted by any Person shall have been commenced
or pending against Seller, Purchaser or the Member or any of their respective
Affiliates or Representatives, which Claim seeks to restrain, prevent, change or
delay in any material respect the Acquisition or seeks to challenge any of the
material terms or provisions of this Agreement or seeks material damages in
connection with any of such transactions.
 
(c) Consents. All consents, approvals and authorizations legally required to be
obtained to consummate the Acquisition shall have been obtained from all
Governmental Authorities, except where the failure to obtain any such consent,
approval or authorization could not reasonably be expected to result in a
Material Adverse Effect.

43

--------------------------------------------------------------------------------



7.2 Conditions to Obligations of Seller and the Member
 
The obligation of Seller and the Member to consummate the Acquisition is subject
to the fulfillment prior to the specified date or at the time of Closing of the
following conditions with respect to Purchaser, any one or more of which may be
waived in whole or in part by Seller:
 
(a) Accuracy of Representations and Warranties. Each of the representations and
warranties of Purchaser contained in this Agreement, any Transaction Document to
which it is a party and in any certificate or other writing delivered by
Purchaser pursuant hereto shall be true, complete and correct both when made and
on and as of the Closing as if made at and as of the Closing (other than
representations and warranties which address matters only as of a certain date
which shall have been true, complete and correct as of such certain date).
 
(b) Performance. Purchaser shall have performed and complied in all material
respects with all agreements, obligations and covenants required to be performed
or complied with by it on or prior to the Closing Date.
 
(c) Purchase Price. The Purchaser shall have complied with Sections 2.5(c) and
2.5(d) of this Agreement.
 
(d) Deliveries. Purchaser shall have delivered to Seller the following:
 
(i) A certificate, dated the Closing Date, of an executive officer of Purchaser
confirming the matters set forth in Section 7.2(a) and (b) hereof;
 
(ii) A certificate, dated the Closing Date, of the Secretary or Assistant
Secretary of Purchaser certifying, among other things, that attached or appended
to such certificate: (A) is a true copy of all corporate actions taken by it,
including resolutions of its board of directors authorizing the consummation of
the Acquisition and the execution, delivery and performance of this Agreement
and each of the Transaction Documents to be delivered by Purchaser pursuant
hereto; and (B) are the names and signatures of its duly elected or appointed
officers who are authorized to execute and deliver this Agreement, the
Transaction Documents to which Purchaser is a party and any certificate,
document or other instrument in connection herewith;
 
(iii) An executed Assignment and Assumption Agreement, a form of which is
attached hereto as Exhibit B (the “Assignment and Assumption Agreement”),
evidencing the assignment by Seller of the Purchased Assets and the assumption
by Purchaser of the Assumed Liabilities;
 
(iv) A certificate of good standing from the appropriate state agency, dated as
of a recent date, certifying that Purchaser is in good standing in the State of
Delaware;
 
(v) True, correct and complete copies of all required consents set forth on
Schedule 5.4; and
 
(vi) An executed Note, a form of which is attached as Exhibit E.

44

--------------------------------------------------------------------------------


 
(e) Equity Raise. Purchaser shall have raised equity financing such that its
cash and cash equivalents equal at least Six Million Five Hundred Thousand
Dollars ($6,500,000) (the “Equity Amount”) and Purchaser agrees not to make any
equity distributions while the Note is outstanding that would leave the
Purchaser with less than the Equity Amount; provided, however, that Purchaser
may make payments of other types that would leave the Purchaser with less than
the Equity Amount.
 
(f) Bonding. To the extent the Seller, the Member or any of the members or
Affiliates of the Seller or the Member shall have provided personal guarantees
with respect to any performance and surety bonds for any Assigned Contracts (the
“Guarantors”), and the bond(s) have not been assigned to Purchaser by Closing,
the Purchaser agrees to use its best efforts to have each Guarantor released
from its obligations under the respective bond(s) and replaced with the
Purchaser or Affiliate of Purchaser as an obligor/guarantor with respect to the
bond(s). If, despite its best efforts, the Purchaser (either itself or through
an Affiliate) is not able become an obligor/guarantor of the bond(s) prior to
Closing, the Purchaser shall agree to indemnify and hold harmless the Guarantors
for any and all Damages incurred by any Guarantor as a result of the bond(s) in
accordance with Section 10.3 of this Agreement. In addition, to the extent the
Guarantors incur any Damages, they shall each have the right, with the consent
of Purchaser, which consent shall not be withheld or delayed unreasonably, to:
inspect the project; enter the work site(s) for the project; review all records
of the Purchaser relating to the applicable project; to the extent permissible
by the bondholder, take any such actions that are necessary to remediate such
Damages; and dispute any such claims of payment made by a bondholder against any
of the Guarantors. Each of Seller and Member agree that Seller shall not enter
into any surety bond without the consent of Purchaser, which consent shall not
be withheld or delayed unreasonably.

 
7.3 Conditions to Obligations of Purchaser
 
The obligations of Purchaser to consummate the Acquisition is subject to the
fulfillment prior to the specified date or at the time of Closing of the
following conditions with respect to Seller and the Member, any one or more of
which may be waived in whole or in part by Purchaser:
 
(a) Accuracy of Representations and Warranties. Each of the representations and
warranties of Seller and the Member contained in this Agreement, any Transaction
Document to which they are parties and in any certificate or other writing
delivered by Seller and the Member pursuant hereto shall be true, complete and
correct both when made and on and as of the Closing as if made at and as of the
Closing (other than representations and warranties which address matters only as
of a certain date which shall have been true, complete and correct as of such
certain date).
 
(b) Performance. Seller and the Member shall have performed and complied in all
material respects with all agreements, obligations and covenants required to be
performed or complied with by each of them on or prior to the Closing Date.
 
(c) No Material Adverse Change. During the period from the date hereof to the
Closing Date, there shall not have occurred any Material Adverse Effect or any
of the actions described in Section 3.8.

45

--------------------------------------------------------------------------------



(d) Due Diligence. Purchaser and its Representatives shall have completed their
due diligence investigation of the Purchased Assets, the Business, the
operations of Seller, and related matters, and the results of such due diligence
investigation shall be satisfactory to Purchaser in its sole discretion.
 
(e) Deliveries. Seller and the Member shall have delivered to Purchaser the
following:
 
(i) Certificates, dated the Closing Date, of each Member and an executive
officer of Seller confirming the matters set forth in Section 7.3(a) and (b)
hereof;
 
(ii) A certificate, dated the Closing Date, of a manager or the managing member
of Seller certifying, among other things, that attached or appended to such
certificate: (A) is a true and correct copy of the Articles of Organization and
operating agreement of Seller, and all amendments thereto; (B) is a true copy of
all limited liability company actions taken by it, including resolutions of its
members or managers authorizing the consummation of the Acquisition and the
execution, delivery and performance of this Agreement and each of the
Transaction Documents to be delivered by Seller pursuant hereto; (C) is a true
copy of all actions taken by Seller’s members, including resolutions of Seller’s
members unanimously authorizing the consummation of the Acquisition and the
execution, delivery and performance of this Agreement and each of the
Transaction Documents to be delivered by Seller pursuant hereto; and (D) are the
names and signatures of its duly elected or appointed managers who are
authorized to execute and deliver this Agreement, the Transaction Documents to
which Seller is a party and any certificate, document or other instrument in
connection herewith;
 
(iii) An executed Assignment and Assumption Agreement by Seller;
 
(iv) Certificates of good standing from the appropriate state agencies, dated as
of a recent date, certifying that Seller is in good standing in the State of
Illinois and in each jurisdiction in which Seller is qualified to do business as
a foreign limited liability companies;
 
(v) True, correct and complete copies of all required consents set forth on
Schedule 3.4 and Schedule 4.4, other than the Illinois tax clearance
certificates, which the Parties shall request prior to the Closing Date;
 
(vi) The executed Form 8594, in the form attached hereto as Exhibit A;
 
(vii) Possession and control of the Purchased Assets;
 
(viii) An executed bill of sale for all Tangible Personal Property owned by
Seller, in the form attached hereto as Exhibit C;
 
(ix) A certificate, duly executed and acknowledged by Seller under penalties of
perjury, in the form prescribed by Treasury Regulation Section
1.1445-2(b)(2)(iii), stating Seller’s name, address and Federal tax
identification number, and that Seller is not a “foreign person” within the
meaning of Section 1445 of the Code;

46

--------------------------------------------------------------------------------



(x) A Certificate of Amendment to Seller’s Articles of Organization changing the
name of Seller to a name reasonably acceptable to Purchaser. The Seller’s new
name shall be neither substantially similar to, nor likely to be confused with,
the current names of Seller or Purchaser;
 
(xi) The Seller’s financial statements necessary for the Form 8-K;
 
(xii) Lease assignment and consent documents in form and substance reasonably
acceptable to Purchaser;
 
(xiii) Transfer documents executed by Seller to the extent such transfer
document is required to be filed with any Governmental Authority upon
consummation of the Acquisition;
(xiv) Such information, documents and certificates as necessary pursuant to
Section 6043A of the Code for the Purchaser to comply with the reporting
requirements imposed by such section of the Code; and
 
(xv) Such other documents and instruments as may be reasonably requested by
Purchaser to consummate the Acquisition and to carry out the obligations of the
Parties hereunder.
 
(f) Employment Agreements. Each Key Manager shall have executed and delivered to
Purchaser an Employment Agreement, dated as of the Closing Date, in form and
substance reasonably acceptable to Purchaser.
 
(g) Consulting Agreements. Roy Dano and Frank W. Condurelis shall each have
executed and delivered to Purchaser a consulting agreement, dated as of the
Closing Date, in form and substance reasonably acceptable to Purchaser.
 
(h) Opinion of Counsel. Seller shall cause to be delivered to Purchaser an
opinion of counsel for the Seller regarding the due formation and authority of
the Seller and due execution and delivery of this Agreement, in form and
substance reasonably satisfactory to Purchaser and its counsel.
 
ARTICLE VIII TERMINATION; EFFECT OF TERMINATION
 
8.1 Termination of Agreement
 
This Agreement may be terminated and the Acquisition may be abandoned at any
time prior to the Closing:
 
(a) By written notice by either Seller or Purchaser to the other, after August
30, 2008 (unless extended by Purchaser by written notice to Seller to no later
than September 30, 2008), if the Closing has not occurred by that date and if
failure to close is not the result of a breach of this Agreement or a willful
failure to complete closing conditions by such Party;
 
(b) By Seller, if: (i) there has been a material misrepresentation or breach by
Purchaser of a representation or warranty contained herein and such material
misrepresentation or breach, if curable, is not cured within ten (10) Business
Days after written notice thereof from Seller; (ii) Purchaser has committed a
material breach of any covenant imposed upon it hereunder and, if curable, fails
to cure such breach within ten (10) Business Days after written notice thereof
from Seller; or (iii) any condition to Seller’s obligations hereunder becomes
incapable of fulfillment through no fault of Seller and is not waived by Seller;

47

--------------------------------------------------------------------------------



(c) By Purchaser, if: (i) there has been a material misrepresentation or breach
by Seller or any Member of a representation or warranty contained herein and
such material misrepresentation or breach, if curable, is not cured within ten
(10) Business Days after written notice thereof from Purchaser; (ii) Seller or
any Member has committed a material breach of any covenant imposed upon it
hereunder and, if curable, fails to cure such breach within ten (10) Business
Days after written notice thereof from Purchaser; or (iii) any condition to
Purchaser’s obligations hereunder becomes incapable of fulfillment through no
fault of Purchaser and is not waived by Purchaser; or
 
(d) By Purchaser, on the one hand, or Seller, on the other hand, if there shall
be any Law that makes consummation of the Acquisition illegal or otherwise
prohibited, or if any Order enjoining Purchaser, on the one hand, or Seller, on
the other hand, from consummating the Acquisition is entered and such Order
shall have become final and nonappealable, provided that the Party seeking to
terminate this Agreement pursuant to this provision shall have used all
reasonable efforts to remove or vacate such Order.
 
8.2 Effect of Termination; Right to Proceed.
 
(a) Subject to this Section 8.2, in the event that this Agreement shall be
terminated pursuant to Section 8.1 (a) or (d), all further obligations of the
Parties shall terminate without further Liability of any Party (except with
respect to Sections 6.7, 6.8 and 6.9).
 
(b) The agreements contained in Sections 6.7, 6.8 and 6.9 shall survive the
termination hereof. In the event that a condition precedent to a Party’s
obligation is not met, nothing contained herein shall be deemed to require any
Party to terminate this Agreement, rather than to waive such condition precedent
and proceed with the Acquisition.
 
(c) Notwithstanding any other provision of this Agreement, in the event this
Agreement is terminated by either Party, the Parties’ rights with respect to the
Escrowed Amount will be governed exclusively by the terms of the Escrow
Agreement.
 
ARTICLE IX POST-CLOSING COVENANTS
 
9.1 Non-Solicitation
 
Seller and the Member covenant and agree that for a period of two (2) years
after the Closing Date, they will not, nor shall they permit any other Person
to, directly or indirectly, on their own account or as a partner, joint
venturer, consultant, employee, agent, member or shareholder of any other
Person, or in any other capacity (alone or in association with others), anywhere
in the United States, solicit, or permit any such Person to solicit, any
individual who at the time of the solicitation is, or who within the six (6)
month period prior to such solicitation was, an Employee of Seller or any
Affiliate of Seller to leave the employ of Purchaser, Seller or any such
Affiliate, or terminate his or her employment relationship with Purchaser,
Seller or any such Affiliate, or hire or attempt to hire or induce, any employee
or employees of Purchaser, Seller or any Affiliate of Seller to terminate their
employment with, or otherwise cease their relationship with, Purchaser, Seller
or such Affiliate, other than employees to whom Purchaser does not offer
employment (on a full-time or part-time basis) following consummation of the
Acquisition.

48

--------------------------------------------------------------------------------



9.2 Noncompetition
 
For a period of two (2) years following the Closing Date, neither Seller nor the
Member will engage in the Business or any other railroad maintenance of way
business, directly or indirectly, as a stockholder, partner, member, owner,
joint venturer, investor, lender or in any other capacity whatsoever (other than
as a holder of not more than 1% of the total outstanding stock of a publicly
held company) in the United States. For the avoidance of doubt, the parties
agree that the preceding sentence excludes railroad signaling, control and
related systems. Seller and the Member acknowledge that the provisions of this
Section are reasonable and necessary to protect the interests of Purchaser, that
any violation of this Section will result in an irreparable injury to Purchaser
and that damages at law would not be reasonable or adequate compensation to
Purchaser for violation of this Section and that, in addition to any other
available remedies, Purchaser shall be entitled to have the provisions of this
Section specifically enforced by preliminary and permanent injunctive relief
without the necessity of proving actual damages or posting a bond or other
security to an equitable accounting of all earnings, profits and other benefits
arising out of any violation of this Section. In the event that the provision of
this Section shall ever be deemed to exceed the time, geographic scope or other
limitations permitted by applicable Law, then the provisions shall be deemed
reformed to the maximum extent permitted by applicable Law.
 
9.3 Claims Under Insurance Policies; Maintenance of Insurance Policies
 
After the Closing Date, Purchaser shall cooperate with Seller in respect of
Claims made after the Closing Date under occurrence-based Insurance Policies
based upon events occurring prior to the Closing Date. Purchaser agrees not to
limit, modify or otherwise compromise Seller’s ability to make Claims under any
such Insurance Policies and shall maintain such Insurance Policies in full force
and effect for a commercially reasonable period of time. 
 
9.4 Certain Transitional Matters
 
From and after the Closing Date:
 
(a) Purchaser shall have the sole and exclusive right and authority, subject to
any prorations required hereunder, to collect for Purchaser’s own account all
items which shall be transferred to Purchaser as provided herein;
 
(b) Purchaser shall have the sole and exclusive right and authority to retain
and endorse without recourse the name of Seller on any check or any other
evidence of indebtedness received by Purchaser on account of any of the
Purchased Assets;
 
(c) Seller shall promptly transfer and deliver to Purchaser without set-off any
cash or other property, if any, that Seller may receive related to the Purchased
Assets;

49

--------------------------------------------------------------------------------



(d) Purchaser shall promptly transfer and deliver to Seller without set-off any
cash or other property, if any, that Purchaser may receive related to the
Excluded Assets;
 
(e) Purchaser shall have complete control over the payment, settlement or other
disposition of, or any dispute involving any Assumed Liabilities, and Purchaser
shall have the right to conduct and control all negotiations and proceedings
with respect thereto; provided, that Purchaser must keep Seller updated on the
status of negotiations and promptly provide it with all materials prepared by
Purchaser, or received by Purchaser, in connection with the same. Seller shall
notify Purchaser promptly of any Claim with respect to any Assumed Liabilities
and shall not, except with the prior written consent of Purchaser, voluntarily
make any payment of, or settle or offer to settle, or consent to any compromise
with respect to, any such Assumed Liabilities. Seller shall cooperate with
Purchaser in connection with any negotiations or proceedings involving any
Assumed Liabilities; and
 
(f) In the event that not all Permits have been transferred to Purchaser as of
the Closing Date, the Parties shall continue to abide by their obligations
hereunder to obtain all such transfers, as soon as reasonably practicable, and
Seller, to the extent permitted under law, authorizes Purchaser to use any such
Permits in its business operations after the Closing.
 
9.5 Further Assurances
 
After the Closing, Seller and the Member shall, without further consideration,
execute and deliver such other instruments of transfer and take such other
action as Purchaser or its counsel may reasonably request in order to put
Purchaser in possession of, and to vest in Purchaser, good, valid and
unencumbered title to the Purchased Assets in accordance with this Agreement and
to consummate the Acquisition. Purchaser hereby agrees, without further
consideration, to take such other action following the Closing and execute and
deliver such other documents as Seller, the Member or their counsel may
reasonably request in order to consummate the Acquisition in accordance with
this Agreement.
 
9.6 Tax Matters
 
Purchaser and the Seller agree to furnish or cause to be furnished to each
other, promptly upon request, any information and assistance relating to the
Business and the Purchased Assets as the requesting party deems reasonably
necessary in connection with the filing of any Tax Return or information return,
the preparation for any audit by any Governmental Authority, the response to any
inquiry by a Governmental Authority or security holder, the mailing or filing of
notice and the prosecution or defense of any claim, suit or proceeds related to
any Tax Return or information return or any other filing required to be made
with any Governmental Authority or any other matter related to Taxes.
 
9.7 Accounts.
 
If any customer pays any account receivable related to the Business to a party
to this Agreement which belongs to the other party to this Agreement, the
receiving party shall remit such payment to the other party, within ten (10)
days of the receipt thereof. Each party shall, at no expense to the other,
provide such reasonable cooperation and assistance as may be requested from time
to time to assist with the collection of any amounts due with respect to any of
the accounts receivable. Such cooperation shall include, but not be limited to,
reviewing the books and records with respect to any customer, assisting with
communications with any customer, and appearing as a witness in any legal
proceedings relating the collection of any amounts relating to such accounts
receivable. In the event that either party receives a payment from a client of
the Business, which client has an account due with each of Seller and Purchaser
and the invoice being paid by the payment does not correspond with the amount of
one or more invoices and the payment (or correspondence sent with the payment)
does not otherwise reveal the invoice(s) being paid by such payment, the parties
agree that such payment shall paid toward the amount then owed to the Seller
limited to the amount sufficient to pay the account owed and the remainder shall
be paid to Purchaser. Each of the parties hereto agree that, with respect to any
Accounts Receivable, it shall not direct any client to satisfy its account
receivable over the other party’s.

50

--------------------------------------------------------------------------------



9.8 Assignment of Note.
 
The Seller agrees that it shall not sell, transfer or otherwise assign the Note
to any party without the written consent of Purchaser, which may be withheld for
any reason or no reason.
 
ARTICLE X SURVIVAL; INDEMNIFICATION
 
10.1 Survival of Representations and Warranties
 
All covenants, agreements and Closing certifications made by the Parties shall
survive the execution and delivery of this Agreement and the Closing hereunder
for a period of fourteen (14) months from the Closing Date. All of the
representations and warranties, made by the Parties shall survive the execution
and delivery of this Agreement and the Closing hereunder for a period of
fourteen (14) months from the Closing Date; provided, that: (a) the
representations, warranties, covenants, agreements and Closing certifications
made by Seller and/or the Member in (i)  Section 3.2 with respect to Seller’s
power and authority with respect to the Acquisition, (ii) Section 3.20 with
respect to ERISA matters, (iii) Section 3.21 with respect to finder’s fees and
commissions, (iv) Section 3.24 with respect to environmental matters,
(v) Section 3.26 with respect to title to the Purchased Assets and (vi) Section
3.27 with respect to Taxes, and by the Member in (vii) Section 4.1 with respect
to title, and (viii) Section 4.5 with respect to finder’s fees and commissions
(collectively, the “Excluded Representations”), shall survive the execution and
delivery of this Agreement and the Closing until the date which is thirty (30)
days after the date on which the respective applicable statute of limitations
has expired or indefinitely if no statute of limitation applies; (b)  the
representations, warranties, covenants, agreements and Closing certifications
made by Purchaser in Section 5.8 with respect to finder’s fees and commissions,
shall survive the execution and delivery of this Agreement and the Closing until
the date which is fourteen (14) months after the Closing Date, (c) Claims
related to fraud shall survive indefinitely; and (d) Claims related to Sections
10.2(a)(iii), (iv) or (v) shall survive until the applicable statute of
limitations.
 
10.2 Indemnification by Seller and the Member
 
(a) Subject to the limitations set forth in Section 10.4, Seller and the Member
shall jointly and severally indemnify, defend, save and hold Purchaser and its
Representatives (collectively, “Purchaser Indemnitees”) harmless from and
against all demands, claims, allegations, assertions, actions or causes of
action, assessments, losses, damages, deficiencies, Liabilities, costs and
expenses (including reasonable legal fees, interest, penalties, and all
reasonable amounts paid in investigation, defense or settlement of any of the
foregoing and whether or not any such demands, claims, allegations, etc., of
third parties are meritorious; collectively, “Damages”) asserted against,
imposed upon, resulting to, required to be paid by, or incurred by any Purchaser
Indemnitees, directly or indirectly, in connection with, arising out of, which
could result in, or which would not have occurred but for:

51

--------------------------------------------------------------------------------



(i) Seller’s or any Member’s breach of any representation or warranty contained
in this Agreement, the Transaction Documents to which Seller or any Member is a
party or in any certificate or document furnished pursuant hereto by Seller or
any Member;
 
(ii) Seller’s or any Member’s breach or nonfulfillment of any covenant or
agreement made by Seller or the Member in or pursuant to this Agreement or in
any Transaction Document to which Seller or the Member is a party;
 
(iii) Seller’s failure to comply with any bulk sales or fraudulent transfer laws
that may be applicable to the Acquisition;
 
(iv) Seller’s failure to satisfy any of its obligations relating to the Retained
Liabilities; and
 
(v) Any Liability arising out of the ownership or operation of the Assets or the
Business prior to the Closing other than the Assumed Liabilities.
 
10.3 Indemnification by Purchaser
 
Purchaser shall indemnify, defend, save and hold Seller, the Member and their
respective Representatives (collectively, “Seller Indemnitees”) harmless from
and against any and all Damages asserted against, imposed upon, resulting to,
required to be paid by, or incurred by any Seller Indemnitee, directly or
indirectly, in connection with, arising out of, which could result in, or which
would not have occurred but for:
 
(a) Purchaser’s breach of any representation or warranty contained in this
Agreement, the Transaction Documents to which Purchaser is a party or in any
certificate or document furnished pursuant hereto by Purchaser; or
 
(b) Purchaser’s breach or nonfulfillment of any covenant or agreement made by
Purchaser in or pursuant to this Agreement or in any Transaction Document to
which Purchaser is a party.
 
(c) Any Liability arising from or with respect to the Assumed Liabilities after
the Closing Date.

52

--------------------------------------------------------------------------------



10.4 Limitation of Claims. 
 
(a) The liability of Seller and the Member for Damages pursuant to this Article
X shall not be payable unless and until the aggregate amount of Damages suffered
or incurred by Purchaser Indemnitees exceeds One Hundred and Fifty Thousand
Dollars ($150,000) (the “Basket”) and once the Basket is exceeded, Seller shall
be liable to Purchaser Indemnitees for all Damages, regardless of the Basket
only up to an aggregate of ten percent (10%) of the Purchase Price (the “Cap”).
However, the Basket and Cap limitations shall not apply to the Excluded
Representations.
 
(b) The liability of Purchaser for Damages pursuant to this Article X shall not
be payable unless and until the aggregate amount of Damages suffered or incurred
by Seller Indemnitees exceeds the Basket and once the Basket is exceeded,
Purchaser shall be liable to Seller Indemnitees for all Damages, regardless of
the Basket only up to the Cap.
 
(c) The amount of any Damages in all claims made hereunder shall be reduced by
and to the extent that an Indemnitee has received (or is entitled to receive but
has yet to actually receive) proceeds under insurance policies or from any third
party as a result of and in compensation for the subject matter of an
indemnification claim by such indemnified party, net of costs of collection and
net of retrospective premium adjustments, increases and similar charges paid to
insurers by Indemnitee as a direct result of being reimbursed for the claim in
question. In no event shall Damages include consequential, indirect, punitive,
or special damages of any kind; provided, however, the foregoing shall not
exclude any punitive, consequential or special damages (including consequential
damages consisting of lost profits) claimed, owed or paid to a third party. The
provisions for indemnification set forth in this Article X are the exclusive
remedies of the parties arising out of or in connection with this Agreement, and
shall be in lieu of any rights under contract, tort, equity or otherwise (other
than claims based on actual fraud).
 
10.5 Notice of Claims
 
If any Purchaser Indemnitee or Seller Indemnitee (an “Indemnified Party”)
believes that it has suffered or incurred or will suffer or incur any Damages
for which it is entitled to indemnification under this Article X, such
Indemnified Party shall so notify in writing the party or parties from whom
indemnification is being claimed (the “Indemnifying Party”) with reasonable
promptness and reasonable particularity in light of the circumstances then
existing. If any Claim is instituted by or against a third party with respect to
which any Indemnified Party intends to claim any Damages, such Indemnified Party
shall promptly notify in writing the Indemnifying Party of such Claim. The
notice provided by the Indemnified Party to the Indemnifying Party shall
describe the Claim (the “Asserted Liability”) in reasonable detail and shall
indicate the amount (estimated, if necessary, and to the extent feasible) of the
Damages that have been or may be suffered by the Indemnified Party. The failure
of an Indemnified Party to give any notice required by this Section shall not
affect any of such Party’s rights under this Article X or otherwise except and
to the extent that such failure is prejudicial to the rights or obligations of
the Indemnifying Party.
 
10.6 Opportunity to Defend Third Party Claims
 
The Indemnifying Party may elect to defend, at its own expense and with its own
counsel reasonably satisfactory to the Indemnified Party, any Asserted
Liability, but only if: (i) the Indemnifying Party notifies the Indemnified
Party in writing within thirty (30) days after the Indemnified Party has given
notice of the Asserted Liability that the Indemnifying Party will indemnify the
Indemnified Party from and against the entirety of any Damages the Indemnified
Party may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the Asserted Liability; (ii) the Indemnifying Party provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that the Indemnifying Party will have the financial resources to defend against
the Asserted Liability and fulfill its indemnification obligations hereunder;
(iii) the Indemnifying Party conducts the defense of the Asserted Liability
actively and diligently; and (iv) the Indemnified Party shall have reasonably
concluded that there is no conflict of interest between the Indemnified Party
and the Indemnifying Party in the conduct of such defense. If the Indemnifying
Party elects to defend such Asserted Liability, it shall within thirty (30) days
(or sooner, if the nature of the Asserted Liability so requires) notify the
Indemnified Party of its intent to do so, and the Indemnified Party shall
cooperate, at the expense of the Indemnifying Party, in the defense of such
Asserted Liability. If the Indemnifying Party assumes the defense against any
Asserted Liability it will be conclusively established for purposes of this
Agreement that such Asserted Liability is within the scope of, and subject to,
indemnification. If the Indemnifying Party elects not to defend the Asserted
Liability or fails to notify the Indemnified Party of its election as herein
provided or contests its obligation to indemnify under this Agreement with
respect to such Asserted Liability, the Indemnified Party may pay, compromise or
defend such Asserted Liability at the sole cost and expense of the Indemnifying
Party if determined to be liable to the Indemnified Party hereunder. In any
event, the Indemnified Party or the Indemnifying Party, as applicable, may
participate, at its own expense, in the defense of such Asserted Liability. If
the Indemnifying Party chooses to defend any Asserted Liability, the Indemnified
Party shall make available to the Indemnifying Party any books, records or other
documents within its control that are necessary or appropriate for such defense.
Any expenses of any Indemnified Party for which indemnification is available
hereunder shall be paid promptly upon written demand therefor.

53

--------------------------------------------------------------------------------



10.7 Effect of Investigation
 
The right to indemnification of Purchaser, payment of Damages or for other
remedies based on any representation, warranty, covenant or obligation of Seller
or the Member contained in or made pursuant to this Agreement shall be
prohibited to the extent Purchaser had actual knowledge, through any
investigation conducted or knowledge acquired on or prior to the Closing Date,
with respect to the accuracy of inaccuracy of or compliance with, any such
representation, warranty, covenant or obligation.
 
ARTICLE XI GENERAL
 
11.1 Notices
 
All notices, requests, claims, demands or other communications that are required
or may be given pursuant to the terms of this Agreement shall be in writing and
shall be deemed to have been duly given (i) when delivered, if delivered by
hand, (ii) one Business Day after transmitted, if transmitted by a nationally
recognized overnight courier service, (iii) when telecopied, if telecopied
(which is confirmed by telephone), or (iv) three Business Days after mailing, if
mailed by registered or certified mail (return receipt requested), to the
parties at the following addresses (or at such other address for a party as
shall be specified in a notice given in accordance with this Section 11.1):
 
(i)            If to Purchaser:
 
B.H.I.T., Inc.
2255 Glades Road
Suite 342-W
Boca Raton FL 33431
Attention: Gary O. Marino, Chairman
Telephone: (561) 443-5300
Fax: (561) 443-5319

 
With a simultaneous copy to:
 
Kohrman Jackson & Krantz PLL
1375 East Ninth Street
One Cleveland Center, 20th Floor
Cleveland, Ohio 44114-1793
Attention: Christopher J. Hubbert, Esq.
Telephone: (216) 696-8700
Fax: (216) 696-6536

54

--------------------------------------------------------------------------------



(b)        If to Seller or the Member:
L.A. Colo, LLC
4219 Hillsboro Road
Suite 204, Box 37
Nashville, Tennessee 37215
Attention: Roy Dano
Telephone: 615-202-7624
Fax: 615-523-2180
 
With a simultaneous copy to:
 
Riemer & Braunstein LLP
3 Center Plaza
Boston, Massachusetts 02108
Attention: Adam W. Jacobs, Esquire
Telephone: 617-880-3513
Fax: 617-880-3456
 
11.2 Severability; Parties in Interest
 
If any provision of this Agreement for any reason shall be held to be illegal,
invalid or unenforceable, such illegality shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such illegal,
invalid or unenforceable provision had never been included herein. Nothing in
this Agreement, express or implied, is intended to confer upon any Person not a
Party to this Agreement any rights or remedies of any nature whatsoever under or
by reason of this Agreement.
 
11.3 Assignment; Binding Effect; Benefit
 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any Party (whether by operation of Law or otherwise)
without the prior written consent of the other Parties, provided, however, that
Seller and Member hereby consent to Purchaser assigning its rights, interests
and obligations hereunder to a subsidiary wholly-owned by Purchaser. Subject to
the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and permitted assigns.
Notwithstanding anything contained in this Agreement to the contrary, nothing in
this Agreement, expressed or implied, is intended to confer on any Person other
than the Parties or their respective successors and permitted assigns any rights
or remedies under or by reason of this Agreement.
 
11.4 Incorporation of Exhibits
 
All Exhibits and Schedules attached hereto and referred to herein are hereby
incorporated herein and made a part of this Agreement for all purposes as if
fully set forth herein.

55

--------------------------------------------------------------------------------



11.5 Governing Law
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK OTHER THAN CONFLICT OF LAWS PRINCIPLES
THEREOF DIRECTING THE APPLICATION OF ANY LAW OTHER THAN THAT OF NEW YORK. COURTS
WITHIN THE STATE OF NEW YORK (LOCATED WITHIN NEW YORK COUNTY) WILL HAVE
JURISDICTION OVER ALL DISPUTES BETWEEN THE PARTIES HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY. THE PARTIES HEREBY CONSENT TO AND AGREE TO SUBMIT TO THE
JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HERETO WAIVES, AND AGREES NOT
TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF SUCH COURTS, (II) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY
LEGAL PROCESS ISSUED BY SUCH COURTS OR (III) ANY LITIGATION COMMENCED IN SUCH
COURTS IS BROUGHT IN AN INCONVENIENT FORUM.
 
11.6 Waiver of Jury Trial
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY TRANSACTION OR AGREEMENT CONTEMPLATED HEREBY
OR THE ACTIONS OF ANY PARTY HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.
 
11.7 Headings; Interpretation
 
The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.
 
11.8 Counterparts
 
This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

56

--------------------------------------------------------------------------------



11.9 Entire Agreement
 
This Agreement (including the Schedules and Exhibits attached hereto) and the
Transaction Documents executed in connection with the consummation of the
Acquisition contain the entire agreement between the Parties with respect to the
subject matter hereof and related transactions and supersede all prior
agreements, written or oral, with respect thereto, including, without
limitation, that certain letter of intent among the Parties dated September 5,
2007. 
 
11.10 Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies
 
This Agreement may be amended, superseded, canceled, renewed or extended only by
a written instrument signed by all of the Parties. The provisions hereof may be
waived only in writing signed by all of the Parties. No delay on the part of any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any Party of any such right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege. Except as otherwise provided herein, the rights
and remedies herein provided are cumulative and are not exclusive of any rights
or remedies that any Party may otherwise have at Law or in equity.
 
[Signatures appear on next page]

57

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, intending to be legally bound hereby, the Parties have
caused this Agreement to be signed in their respective names by their duly
authorized representatives as of the date first above written.



 
B.H.I.T., INC.
     
By:
/s/ Gary O. Marino
 
Gary O. Marino
 
Chairman of the Board
     
L.A. COLO LLC
     
By:
/s/ Roy Dano
 
Name: Roy Dano
 
Title: President
     
IRON RAIL GROUP LLC
     
By:
/s/ Roy Dano
 
Name: Roy Dano
 
Title: President

 
58

--------------------------------------------------------------------------------

